 

EXECUTION COPY

Loan Number 1008843-0

 



 

 



CREDIT AGREEMENT

 

Dated as of February 14, 2013

 

among

 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.,
as Borrower,

 

AMERICAN REALTY CAPITAL TRUST III, INC.,
as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

RBS CITIZENS, N.A. and REGIONS BANK,
as Syndication Agents,

 

CAPITAL ONE, N.A. AND JPMORGAN CHASE BANK, N.A.,
as Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC, RBS CITIZENS, N.A., REGIONS CAPITAL MARKETS,
CAPITAL ONE, N.A. AND J.P. MORGAN SECURITIES, LLC,
as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC, RBS CITIZENS, N.A. and REGIONS CAPITAL MARKETS, as
Joint Bookrunners

 

 

 

 

Table of Contents

 

Section   Page       Article I. Definitions and Accounting Terms 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 39 1.03 Accounting Terms 40 1.04
Financial Standards 40 1.05 Rounding 41 1.06 Times of Day 41 1.07 Financial
Attributes of Non-Wholly Owned Subsidiaries 41     Article II. Credit Facility
41 2.01 Revolving Loans and Term Loans 41 2.02 Borrowings, Conversions and
Continuations of Loans 42 2.03 Letters of Credit 43 2.04 Swingline Loans 48 2.05
Prepayments 50 2.06 Reduction and Termination of Commitments 52 2.07 Repayment
of Loans 53 2.08 Interest 53 2.09 Fees 54 2.10 Computation of Interest;
Retroactive Adjustments of Applicable Margin 56 2.11 Evidence of Debt 56 2.12
Payments Generally; Administrative Agent’s Clawback 57 2.13 Sharing of Payments
by Lenders 59 2.14 Amount Limitations 60 2.15 Incremental Loans 60 2.16
Extension of Revolving Termination Date 61 2.17 Extension Offers 62 2.18
Defaulting Lenders 63 2.19 Guaranties 67 2.20 Letter of Credit Collateral
Account 67       Article III. Taxes, Yield Protection and Illegality 68 3.01
Taxes 68 3.02 Illegality 73 3.03 Inability to Determine Rates 73 3.04 Increased
Costs; Reserves on Eurodollar Loans 74 3.05 Compensation for Losses 75 3.06
Mitigation Obligations; Replacement of Lenders 76 3.07 Survival 76       Article
IV. Borrowing Base 76 4.01 Initial Borrowing Base 76 4.02 Changes in Borrowing
Base Calculation 77

 

i

 

 

4.03 Requests for Admission into Borrowing Base 77 4.04 Eligibility 77 4.05
Approval of Borrowing Base Properties 78 4.06 Liens on Borrowing Base Properties
79 4.07 Notice of Admission of New Borrowing Base Properties 79 4.08 RESERVED 79
4.09 Release of Borrowing Base Property 79 4.10 Exclusion Events 79 4.11
Documentation Required with Respect to Borrowing Base Properties 80      
Article V. Conditions Precedent to Credit Extensions 80 5.01 Conditions to
Effectiveness 80 5.02 Conditions to all Credit Extensions 82       Article VI.
Representations and Warranties 83 6.01 Existence, Qualification and Power;
Compliance with Laws 83 6.02 Authorization; No Contravention 83 6.03
Governmental Authorization; Other Consents 83 6.04 Binding Effect 84 6.05
Financial Statements; No Material Adverse Effect 84 6.06 Litigation 85 6.07 No
Default 85 6.08 Ownership of Property; Liens; Equity Interests 85 6.09
Environmental Compliance 85 6.10 Insurance 86 6.11 Taxes 86 6.12 ERISA
Compliance 86 6.13 Subsidiaries; Equity Interests 87 6.14 Margin Regulations;
Investment Company Act 88 6.15 Disclosure 88 6.16 Compliance with Laws 88 6.17
Taxpayer Identification Number 88 6.18 Intellectual Property; Licenses, Etc 88
6.19 Representations Concerning Leases 89 6.20 Solvency 89 6.21 REIT Status of
Parent 89 6.22 Labor Matters 89 6.23 Ground Lease Representation 89 6.24
Borrowing Base Properties 90 6.25 Patriot Act and Other Specified Laws 90      
Article VII. Affirmative Covenants 91 7.01 Financial Statements 91 7.02
Certificates; Other Information 92 7.03 Notices 94 7.04 Payment of Obligations
95 7.05 Preservation of Existence, Etc 95

 

ii

 

 

7.06 Maintenance of Properties 95 7.07 Maintenance of Insurance 96 7.08
Compliance with Laws 96 7.09 Books and Records 96 7.10 Inspection Rights 96 7.11
Use of Proceeds 97 7.12 Environmental Matters 97 7.13 Maintenance of Status 97
7.14 Ground Leases 97 7.15 Borrowing Base Properties 98 7.16 Subsidiary
Guarantor Organizational Documents 99       Article VIII. Negative Covenants 99
8.01 Liens 99 8.02 Investments 100 8.03 Fundamental Changes 101 8.04
Dispositions 102 8.05 Restricted Payments 102 8.06 Change in Nature of Business
103 8.07 Transactions with Affiliates 104 8.08 Burdensome Agreements 104 8.09
Use of Proceeds 105 8.10 Borrowing Base Properties; Ground Leases 105 8.11
Merger Agreement 106 8.12 Environmental Matters 106 8.13 Negative Pledge;
Indebtedness 107 8.14 Financial Covenants 107       Article IX. Events of
Default and Remedies 108 9.01 Events of Default 108 9.02 Remedies Upon Event of
Default 111 9.03 Application of Funds 112       Article X. Administrative Agent
113 10.01 Appointment and Authority 113 10.02 Rights as a Lender 113 10.03
Exculpatory Provisions 113 10.04 Reliance by Administrative Agent 114 10.05
Delegation of Duties 115 10.06 Successor Administrative Agent 115 10.07
Non-Reliance on Administrative Agent and Other Lenders 116 10.08 No Other
Duties, Etc 116 10.09 Administrative Agent May File Proofs of Claim 116 10.10
Collateral and Guaranty Matters 117 10.11 Funds Transfer Disbursements 119 10.12
Requests for Approval 120 10.13 Exercise of Rights by Lenders 120

 

iii

 

 

Article XI. Miscellaneous 120 11.01 Amendments, Etc 120 11.02 Notices;
Effectiveness; Electronic Communication 122 11.03 No Waiver; Cumulative
Remedies; Enforcement 124 11.04 Expenses; Indemnity; Damage Waiver 125 11.05
Payments Set Aside 130 11.06 Successors and Assigns 130 11.07 Treatment of
Certain Information; Confidentiality 136 11.08 Right of Setoff 136 11.09
Interest Rate Limitation 137 11.10 Counterparts; Integration; Effectiveness 137
11.11 Survival of Representations and Warranties 137 11.12 Severability 138
11.13 Replacement of Lenders 138 11.14 Governing Law; Jurisdiction; Etc. 138
11.15 Waiver of Jury Trial 140 11.16 No Advisory or Fiduciary Responsibility 140
11.17 Electronic Execution of Assignments and Certain Other Documents 140 11.18
USA PATRIOT Act 141 11.19 ENTIRE AGREEMENT 141

 



Schedules       Schedule 2.01 – Commitments Schedule 4.01 – Initial Borrowing
Base Properties Schedule 6.06 – Litigation Schedule 6.09 – Environmental Matters
Schedule 6.13 – Subsidiaries and Other Equity Investments Schedule 6.18 –
Intellectual Property Matters Schedule 8.01 – Existing Liens Schedule 8.13 –
Indebtedness Schedule 11.02 – Addresses for Notices   Exhibits       Exhibit A-1
Form of Loan Notice Exhibit A-2 Form of Notice of Swingline Borrowing Exhibit
B-1 Form of Revolving Note Exhibit B-2 Form of Swingline Note Exhibit B-3 Form
of Term Note Exhibit C Form of Compliance Certificate Exhibit D-1 Assignment and
Assumption Exhibit D-2 Form of Administrative Questionnaire Exhibit E Form of
Borrowing Base Report Exhibit F List of Closing Documents

 



iv

 

 

Exhibit G-1 U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit G-2 U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships for
U.S. Federal Income Tax Purposes) Exhibit G-3 U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes) Exhibit G-4 U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)

 

v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 14, 2013,
among AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P., a Delaware
limited partnership (“ARCOP”), AMERICAN REALTY CAPITAL TRUST III, INC., a
Maryland corporation and the sole general partner of Borrower (“ARCT”), each
Lender from time to time party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo Bank”), as Administrative Agent (in such capacity, “Administrative
Agent”), CAPITAL ONE, N.A. and JPMORGAN CHASE BANK, N.A., as Documentation
Agents, and RBS CITIZENS, N.A. and REGIONS BANK, as Syndication Agents.

 

WHEREAS, Administrative Agent, Issuing Bank and the Lenders desire to make
available to Borrower a credit facility in the initial amount of $875,000,000,
which will include a $525,000,000 term loan facility and a $350,000,000
revolving credit facility, with a $25,000,000 swingline subfacility and a
$25,000,000 letter of credit subfacility, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Environmental Report” means, with respect to any Real Property, an
environmental report reasonably acceptable to Administrative Agent.

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Property Owner, as lessee, that has a remaining lease
term (including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its commercial
reasonable discretion, is a financeable ground lease.

 

“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Required Lenders:

 

(i)          such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of
any Liens (other than Liens permitted by Section 8.01);

 

(ii)         such Property is a retail, industrial and/or office property
located within the United States which is one hundred percent (100%) leased and
occupied by a single tenant, with any Property which is leased to a single
tenant having a lease expiration no earlier than December 31, 2015, with any
Property which is solely a gas station being expressly excluded as an Acceptable
Property; and

 

1

 

 

(iii)        if such Property is owned by, or ground leased pursuant to an
Acceptable Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of
such Subsidiary Guarantor are owned, directly or indirectly by Borrower, free
and clear of any Liens other than Liens permitted by Section 8.01.

 

“Adjusted Borrowing Base NOI” means, with respect to any Borrowing Base Property
for the prior quarter, annualized, Borrowing Base NOI for such Borrowing Base
Property less the Capital Reserve for such Borrowing Base Property.

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that in no event
shall Administrative Agent or any Lender be deemed to be an Affiliate of
Borrower.

 

“Agreement” means this Credit Agreement.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof upon the occurrence of a Credit Rating
Election Event:

 

Pricing
Level  Facility Fee  1   0.12% 2   0.15% 3   0.15% 4   0.20% 5   0.30% 6   0.35%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

 

“Applicable Margin” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 



2

 

 

Applicable Margin

 

Pricing
Level   Consolidated Leverage
Ratio   Applicable Margin   1   < 40%   1.60%   2   ≥ 40% but < 45%   1.75%   3
  ≥ 45% but < 50%   1.90%   4   ≥ 50% but < 55%   2.05%   5   ≥ 55%   2.20%  

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first
(1st) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 5 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Margin in effect
from the Effective Date until adjusted as set forth above with respect to a
Compliance Certificate delivered pursuant to Section 7.02(a) for the first full
fiscal quarter of Borrower completed after the Effective Date shall be set at
Pricing Level 1 (unless any Compliance Certificate delivered prior to such date
shall reflect a lower applicable Pricing Level).

 

Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin shall vary from time to time in accordance with the then
effective Ratings as follows (such that the Applicable Margin shall change from
time to time when the Rating changes):

 

Applicable Margin

 

Pricing
Level   Rating   Applicable Margin
for Revolving Loans   Applicable Margin
for Term Loans   1    ≥ A/A2    0.90%    1.15%   2    A-/A3    0.95%    1.15% 
 3    BBB+/Baa1    1.05%    1.20%   4    BBB/Baa2    1.15%    1.35%   5  
 BBB-/Baa3    1.40%    1.65%   6    < BBB-/Baa3    1.75%    2.00% 

 

The Applicable Margin shall be determined by the higher of the two Ratings from
S&P or Moody’s; provided that (i) in the event that the two Ratings are two
tiers apart, the tier corresponding to the midpoint of the Ratings shall apply
and (ii) in the event that the Ratings are more than two tiers apart, the tier
that is two tiers below the higher of the two Ratings shall apply. If only one
of S&P and Moody’s shall have assigned a Rating, the Applicable Margin shall be
determined by the sole Rating in effect. If neither S&P nor Moody’s shall have
assigned a Rating, and provided that a Credit Rating Election Event shall have
occurred, the Applicable Margin shall be determined based on Level 6 of the
table above.

 

3

 

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Lenders; provided, however, that if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the “Applicable Revolving
Percentage” of each Lender shall be the ratio, expressed as a percentage of (A)
the sum of the unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities owing to such Revolving Lender
as of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities of
all Revolving Lenders as of such date.

 

“Applicable Term Loan Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage of (a) during the Availability Period, (i) (x) the
amount of such Lender’s Term Loan Commitment plus (y) the amount of such
Lender’s outstanding Term Loans to (ii) (x) the aggregate amount of the Term
Loan Commitments of all Term Loan Lenders plus (y) aggregate amount of all
outstanding Term Loans and (b) upon the termination of the Availability Period,
(i) the amount of such Lender’s outstanding Term Loans to (ii) the aggregate
amount of all outstanding Term Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ARCOP” has the meaning specified in the introductory paragraph hereto.

 

“ARCP” means American Realty Capital Properties, Inc., a Maryland corporation.

 

“ARCPOP” means ARC Properties Operating Partnership, L.P., a Delaware limited
partnership.

 

“ARCT” has the meaning specified in the introductory paragraph hereto.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(c)(iii)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by
Administrative Agent and Borrower.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

4

 

 

“Audited Financial Statements” means initially, the financial statements of
Parent required for the fiscal year ending December 31, 2011, then after the
delivery of the financial statements of Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2012, the most-recent
financial statements furnished pursuant to Section 7.01(a).

 

“Availability Period” means, with respect to Term Loans, the period from and
including the Effective Date to the earlier of (a) the date of termination of
the Term Loan Commitments pursuant to Section 2.06(b), and (b) the date of
termination of the commitment of each Lender to make Loans pursuant to
Section 9.02.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base LIBOR Rate” means, with respect to any Eurodollar Loan, for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest,
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%), referred to as the BBA (British Bankers’ Association) LIBOR rate as set
forth by any service selected by Administrative Agent that has been nominated by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rate for deposits in U.S. Dollars at approximately
11:00 a.m. (Eastern Time), two (2) Business Days prior to the date of
commencement of such Interest Period for purposes of calculating effective rates
of interest for loans or obligations making reference thereto, for an amount
approximately equal to the applicable Eurodollar Loan and for a period of time
approximately equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America). Any change in such maximum rate shall result
in a change in the Base LIBOR Rate on the date on which such change in such
maximum rate becomes effective.

 

“Borrower” means, prior to the occurrence of the Borrower Merger, ARCOP and,
from and after the occurrence of the Borrower Merger, ARCPOP, as survivor of the
Borrower Merger.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrower Merger” has the meaning specified in the definition of Permitted
Merger Transaction.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, and (c) a Swingline Loan.

 

5

 

 

“Borrowing Base” means, as of any date of determination, the lesser of (a) the
amount of Total Outstandings such that the Borrowing Base Asset Value Ratio
shall not be less than 1.67 to 1.0, and (b) the Implied Loan Amount.
Notwithstanding the foregoing, (1) the amount of the Borrowing Base attributable
to all Dark Properties in the aggregate shall not exceed five percent (5%) of
the Borrowing Base, (2) the amount of the Borrowing Base attributable to any
individual Borrowing Base Property shall not exceed twenty percent (20%) of the
Borrowing Base and (3) the amount of the Borrowing Base attributable to any
single tenant shall not exceed twenty percent (20%) of the Borrowing Base.

 

“Borrowing Base Asset Value” means, as of any date of determination, the sum of
(a) (i) the aggregate Adjusted Borrowing Base NOI from Borrowing Base Properties
owned for the entire prior quarter divided by (ii) the Capitalization Rate, plus
(b) the aggregate acquisition cost of all Borrowing Base Properties owned for a
period less than the entire prior quarter; provided that (a) the aggregate
Borrowing Base Asset Value from Borrowing Base Properties owned pursuant to an
Acceptable Ground Lease shall not exceed twenty percent (20%) of the aggregate
Borrowing Base Asset Value, and (b) the aggregate Borrowing Base Asset Value
from Borrowing Base Properties which are convenience stores shall not exceed
five percent (5.0%) of the aggregate Borrowing Base Asset Value.

 

“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the sum of (x) the Total
Outstandings plus (y) from and after the occurrence of the Permitted Bridge
Credit Agreement Transaction, the Total Bridge Facility Outstandings plus (z)
the aggregate unsecured Indebtedness of the Consolidated Group.

 

“Borrowing Base Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate Adjusted Borrowing Base NOI with respect to the
Borrowing Base Properties for the quarter most-recently ended for which
financial statements are available divided by (b) pro forma annual interest on
an amount equal to the sum of (x) Total Outstandings plus (y) from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the Total
Bridge Facility Outstandings plus (z) the aggregate unsecured Indebtedness of
the Consolidated Group assuming an interest rate equal to the greater of
(i) seven percent (7.0%) per annum, or (ii) the sum of (A) the most-recent rate
published on such date in the United States Federal Reserve Statistical Release
(H.15) for ten (10) year Treasury Constant Maturities plus (B) three percent
(3.0%).

 

“Borrowing Base NOI” means, as of any date, the sum of (a) the aggregate NOI for
the most recent fiscal quarter for which financial results have been reported
attributable to all Borrowing Base Properties owned for the entirety of such
fiscal quarter as of the last day of such fiscal quarter plus, (b) in the case
of any Borrowing Base Property that was owned as of the last day of such fiscal
quarter by a Subsidiary Guarantor, but not so owned for the full fiscal quarter,
the additional amount of NOI that would have been earned if such Borrowing Base
Property had been so owned for the full fiscal quarter.

 

“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties, provided that after
the date that is six (6) months after a Borrowing Base Property becomes a Dark
Property, said Property shall no longer constitute a Borrowing Base Property and
its Borrowing Base Asset Value and Adjusted Borrowing Base NOI shall be excluded
when calculating the Borrowing Base.

 

6

 

 

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

 

“Bridge Credit Agreement” means that certain credit agreement, to be entered
into substantially concurrently with or after the consummation of the Permitted
Merger Transaction, among Borrower, as borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent, including any refinancing,
extension, renewal, defeasance, amendment, increase, modification, supplement,
restructuring, refunding, replacement or repayment of the obligations
thereunder, or the issuance of other indebtedness or entry into alternative
financing arrangements in exchange therefor, to the extent permitted by the
Intercreditor Agreement; provided that the representations and warranties,
covenants and events of default of such credit agreement shall be in form and
substance no more restrictive than the representations and warranties, covenants
and events of default of this Agreement and such credit agreement shall
otherwise be on terms and conditions reasonably acceptable to Administrative
Agent and the Required Lenders, it being acknowledged and agreed that if such
credit agreement is substantially identical to this Agreement (other than agency
and administrative provisions), it shall be satisfactory to Administrative Agent
and the Required Lenders.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Loan, means any such day
that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capital Reserve” means a capital reserve of $0.20 per weighted average gross
leasable square foot for each Property.

 

“Capitalization Rate” means seven and 3/4 percent (7.75%).

 

“Cash Collateralize” means, to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if Administrative Agent and Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

7

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)          demand or time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (A) is a Lender or (B) (i) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c)    of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)          commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)          Investments, classified in accordance with GAAP as current assets
of the REIT or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Public Law 111-203, 12 U.S.C. 5301 et seq.,
enacted July 21, 2010, as well as all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted, issued or implemented.

 

8

 

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty-five percent (35%) or more of the Equity
Interests of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such Equity Interests that such person or group has the right to
acquire pursuant to any option right);

 

(b)          during any period of twelve consecutive months ending after the
Effective Date (or, if the Permitted Merger Transaction occurs, after the date
the Permitted Merger Transaction is consummated), individuals who at the
beginning of any such twelve-month period constituted the Board of Directors of
Borrower (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of Borrower was approved by a vote
of a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved but excluding any director whose initial nomination for,
or assumption of office as, a director occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors)
cease for any reason to constitute a majority of the Board of Directors of
Borrower then in office; or

 

(c)          Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or

 

(d)          Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any Subsidiary Guarantor that owns a
Borrowing Base Property free and clear of any Liens (other than Liens in favor
of Administrative Agent) unless Borrower removes the Borrowing Base Property
owned by such Subsidiary Guarantor from the Borrowing Base in accordance with
Section 4.09.

 

Notwithstanding the foregoing, the Permitted Merger Transaction shall not
constitute a Change of Control.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the Equity Interest Collateral, and all other property of the
Companies on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.

 

9

 

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment.

 

“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means (a) three (3) month trailing Consolidated
EBITDA of the Consolidated Group, less the Capital Reserve, multiplied by
(b) four (4).

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income for the trailing three months, plus (b) the sum of
the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated); (vi) any other non-cash
charges, (vii) all commissions, guaranty fees, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; and (viii) fees, expenses and charges incurred
during such period, in an aggregate amount during the term of this Agreement not
to exceed $35,000,000, directly relating to (A) the Permitted Merger Transaction
or the Permitted Bridge Credit Agreement Transaction or (B) the negotiation of
and entry into the Loan Documents and any future amendments to the Loan
Documents or the Bridge Credit Agreement or any agreement entered into in
connection therewith, minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business); (iii) any other non-cash
income; and (iv) any cash payments made during such period in respect of items
described in clause (b)(v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income.

 

10

 

 

“Consolidated Fixed Charges” means, on a consolidated basis annualized, for the
Consolidated Group for any period, the sum (without duplication) of
(a) Consolidated Interest Expense (excluding amortization or write-off of debt
issuance costs and commissions), (b) provision for cash income taxes made by
such Person on a consolidated basis in respect of such period, (c) scheduled
principal amortization payments due during such period on account of
Indebtedness of such Person (excluding Balloon Payments), and (d) Restricted
Payments paid in cash with respect to preferred Equity Interests of such Person
during such period.

 

“Consolidated Group” means Parent and all Persons whose financial results are
consolidated with Parent for financial reporting purposes under GAAP.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude interest rate hedge termination
payments or receipts, loan prepayment costs, and upfront loan fees, interest
expense covered by an interest reserve established under a loan facility and any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Parent for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Company)
in which any Company has an ownership interest, except to the extent that any
such income is actually received by such Company in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
any Company to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.

 

11

 

 

“Consolidated Total Debt” means, as of any date of determination, (1) Parent’s
consolidated pro rata share of Indebtedness which includes all GAAP Indebtedness
(adjusted to eliminate increases or decreases arising from ASC-805) including
recourse and non-recourse mortgage debt, letters of credit, net obligations
under uncovered interest rate contracts, contingent obligations to the extent
the obligations are binding, unsecured debt, capitalized lease obligations
(including ground leases), guarantees of indebtedness (excluding traditional
carve-outs relating to non-recourse debt obligations), subordinated debt,
(2) Parent’s pro rata share of preferred obligations that are structurally
senior to the Obligations and (3) Parent’s Ownership Share of Consolidated Total
Debt of its Unconsolidated Affiliates (calculated on a basis consistent with
clauses (1) and (2) above).

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) the time that such Property has an Occupancy Rate of
greater than ninety percent (90%), or (B) one hundred eighty (180) days after
completion of construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

 

“Credit Rating Election Event” has the meaning given that term in Section
2.08(c).

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants.

 

“Dark Property” shall mean a Borrowing Base Property where one or more of the
tenants previously occupying the Borrowing Base Property has vacated the
Borrowing Base Property, but the Borrowing Base Property remains 100% leased
(without regard to any subleases) to a tenant maintaining a rating of BBB-/Baa3
or better, which tenant is current on payments, has a minimum of eight (8) years
left on the applicable lease and does not have any right to terminate its lease.

 

12

 

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) in respect to Obligations
other than fees payable pursuant to Section 2.09(d), the Floating Rate plus two
percent (2.0%) per annum and (ii) in respect of fees payable pursuant to Section
2.09(d), the rate otherwise applicable to such fees plus two percent (2.0%) per
annum.

 

“Defaulting Lender” means, subject to Section 2.18(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s good-faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent, Issuing Bank, Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two (2) Business Days of the date when due, (b) has notified
Borrower, Administrative Agent, Issuing Bank or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good-faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(f)) upon delivery of written notice of such determination to Borrower,
Issuing Bank, Swingline Lender and each other Lender by Administrative Agent,
and Administrative Agent hereby agrees to promptly provide such notice.

 

13

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Effective Date” means the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
Administrative Agent (such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

“Environmental Assessment” means a report of an environmental assessment of any
or all Borrowing Base Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to Administrative Agent.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

14

 

 

(a)          the presence of any Hazardous Material on any Borrowing Base
Property in violation of any Environmental Requirement, or any escape, seepage,
leakage, spillage, emission, release, discharge or disposal of any Hazardous
Material on or from any Borrowing Base Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
any Borrowing Base Property, on or before the Release Date; or

 

(b)          any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Borrowing Base
Property; or

 

(c)          the breach, in any material respect, of any representation,
warranty, covenant or agreement contained in this Agreement relating to the
presence of any Hazardous Material on any Borrowing Base Property because of any
event or condition occurring or existing on or before the Release Date; or

 

(d)          any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or

 

(e)          any Environmental Claim, or the filing or imposition of any
environmental Lien against any Borrowing Base Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment. “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property (or the Equity Interests therein) or any
future reduction of the sales price of any Borrowing Base Property (or the
Equity Interests therein) by reason of any matter set forth in Section 7.12 or
Section 8.12.

 

15

 

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Property Owner, in favor of Administrative Agent and the Lenders.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests owned by Borrower or any Subsidiary in each Property Owner, and
(ii) one hundred percent (100%) of the Equity Interests in each Company, other
than Borrower and Parent, that owns a direct or indirect interest in a Property
Owner.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

16

 

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base LIBOR Rate.

 

“Eurodollar Rate” means the Base LIBOR Rate or the LIBOR Market Index Rate, as
the context requires.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office, or, in the case of any Lender, its applicable
Lending Office, located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Recipient that has failed to comply with clause (A) of Section 3.01(e)(ii),
(c) any withholding Taxes imposed under FATCA, and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 11.13), any withholding Tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 3.01(a)(ii) or (c).

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Advisor” means American Realty Capital Advisors III, LLC.

 

“Existing Advisory Agreement” means the Second Amended and Restated Advisory
Agreement, dated as of November 12, 2012, among ARCT, ARCOP and the Existing
Advisor, as modified by the Existing Management Agreements Side Letter.

 

17

 

 

“Existing Lenders” has the meaning specified in the Preamble to this Agreement.

 

“Existing Management Agreements Side Letter” means the Letter Agreement, dated
as of December 14, 2012, by and among ARCT, ARCOP, American Realty Capital Trust
III Special Limited Partner, LLC, the Existing Advisor, the Existing Property
Manager and ARCP.

 

“Existing Property Manager” means American Realty Capital Properties III, LLC, a
Delaware limited liability company.

 

“Existing Property Management Agreement” means the Property Management and
Leasing Agreement, dated as of March 31, 2011, among ARCT, ARCOP and the
Existing Property Manager, as modified by the Existing Management Agreements
Side Letter.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of July 20, 2012 among Borrower as borrower thereunder, Parent, RBS Citizens,
N.A., as Administrative Agent and certain lenders from time to time party
thereto.

“Extending Lender” has the meaning specified in Section 2.17(a).

 

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to Administrative Agent, among Borrower, Administrative
Agent and one or more Extending Lenders, effecting one or more Extension
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.17.

 

“Extension Offer” has the meaning specified in Section 2.17(a).

 

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.17, providing for an extension of the Revolving Termination Date
and/or Term Loan Maturity Date, as applicable, applicable to the Extending
Lenders’ Loans (such Loans being referred to as the “Extended Loans”) and, in
connection therewith, (a) an increase or decrease in the rate of interest
accruing on such Extended Loans, (b) in the case of Term Loans, a modification
of the scheduled amortization applicable thereto, provided that the weighted
average life to maturity of such Extended Loans shall be no shorter than the
remaining weighted average life to maturity (determined at the time of such
Extension Offer) of the Term Loans, (c) a modification of voluntary or mandatory
prepayments (including prepayment premiums and other restrictions thereon)
applicable thereto, provided that such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans, but may not
provide for prepayment requirements that are more favorable to the Extending
Lenders than those applicable to the Loans, (d) an increase in the fees payable
to, or the inclusion of new fees to be payable to, the Extending Lenders in
respect of such Extension Offer or their Extended Loans and/or (e) provision for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the latest Revolving
Termination Date and/or Term Loan Maturity Date, as applicable, in effect
immediately prior to such Extension Permitted Amendment.

 

18

 

 

“Extension Request” as defined in Section 2.16.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 a.m. (Eastern Time) on such day
on such transactions received by Administrative Agent from three Federal funds
brokers of recognized standing selected by Administrative Agent in its sole
discretion.

 

“Fee Letter” means that certain amended and restated fee letter dated as of
December 19, 2012, by and between Parent, and Administrative Agent, Wells Fargo
Securities, LLC and RBS Citizens, N.A.

 

“FFO Percentage” means (i) for the period commencing on the Effective Date
through and including December 31, 2013, one hundred ten percent (110%), (ii)
for the period commencing on January 1, 2014 through and including December 31,
2014, one hundred five percent (105%) and (iii) at any time thereafter,
ninety-five percent (95%).

 

“Fixed Rate” means, with respect to a Eurodollar Borrowing for the relevant
Interest Period, a rate per annum equal to the sum of (i) the Base LIBOR Rate
applicable to such Interest Period plus (ii) the Applicable Margin in effect
from time to time during such Interest Period.

 

“Fixed Rate Borrowing” means a Borrowing which bears interest at the Fixed Rate.

 

“Fixed Rate Loan” means a Revolving Loan or a Term Loan which bears interest at
the Fixed Rate.

 

“Floating Rate” means, for any day, a floating interest rate per annum equal to
the sum of (i) the LIBOR Market Index Rate for such day plus (ii) Applicable
Margin for such day.

 

“Floating Rate Borrowing” means a Borrowing which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Revolving Loan or a Term Loan which bears interest
at the Floating Rate.

 

19

 

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by Borrower and Administrative Agent, as such meaning may be updated
from time to time) which is the basis of Parent’s publicly filed financial
statements, as adjusted by (a) real estate acquisition costs and expenses for
acquisitions that were consummated and impairment of real estate assets for the
Consolidated Group.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

20

 

 

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, Equity
Interests or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lesser of (y) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (z) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guaranties” means Parent Guaranty and the Subsidiary Guaranties, and “Guaranty”
means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Implied Loan Amount” means, as of any date of determination and without
duplication, an amount equal to the sum of (x) the Outstanding Amount plus (y)
from and after the occurrence of the Permitted Bridge Credit Agreement
Transaction, the Total Bridge Facility Outstandings plus (z) the aggregate
unsecured Indebtedness of the Consolidated Group that would result, on a pro
forma basis, in a Borrowing Base Interest Coverage Ratio as of such date of
determination equal to 1.65 to 1.0.

 

“Improvements” means any Property Owner’s interest in and to all on site
improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

 

“Incremental Amendment” has the meaning specified in Section 2.15.

 

“Incremental Term Loan” has the meaning specified in Section 2.15.

 

21

 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(d)          Capital Lease Obligations;

 

(e)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest (excluding
perpetual preferred Equity Interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;

 

(f)          all Guarantees of such Person in respect of any of the foregoing;

 

(g)          all obligations of the kind referred to in clauses (a) through
(f) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such Lien and (ii) the aggregate amount of the obligations so secured; and

 

(h)          for purposes of Section 9.01(f) only, all obligations of such
Person under Swap Contracts.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of Borrower.

 

22

 

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Individual Asset Value” means, as applicable for any particular Property,
(a) except as otherwise provided in this definition, the Consolidated Group’s
pro rata share of NOI for the most recent quarter from such Property, multiplied
by four, and divided by the Capitalization Rate, (b) the acquisition price paid
for any Property acquired during the prior quarter, (c) vacant land at cost,
(d) mortgage notes receivable at GAAP, and (e) Construction In Progress at cost.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

“Intercreditor Agreement” means an intercreditor agreement, in form and
substance reasonably satisfactory to Administrative Agent and the Required
Lenders (the consent to which shall not be unreasonably withheld or delayed),
reflecting the pari passu status of Liens securing the Obligations and the
obligations under the Bridge Credit Agreement and such other terms and
conditions that shall be customary for similar transactions, to be entered into
substantially concurrently with the entry by Borrower into the Bridge Credit
Agreement, among Administrative Agent, the applicable agent under the Bridge
Credit Agreement, Borrower, Parent and the other Loan Parties.

 

“Interest Payment Date” means the last Business Day of each month.

 

“Interest Period” means, with respect to a Eurodollar Borrowing, a period
commencing on the date such Eurodollar Borrowing is made (or in the case of the
continuation of a Eurodollar Loan the last day of the preceding Interest Period
for such Loan) and ending on the numerically corresponding day in the first,
second, third or sixth calendar month thereafter, as Borrower may select in the
applicable Loan Notice, except that each Interest Period that commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing or anything in this Agreement to the contrary: (i)
if any Interest Period for any Eurodollar Borrowing of Revolving Loans would
otherwise end after the Revolving Termination Date, such Interest Period shall
end on the Revolving Termination Date; (ii) if any Interest Period for any
Eurodollar Borrowing of Term Loans would otherwise end after the Term Loan
Maturity Date, such Interest Period shall end on the Term Loan Maturity Date;
and (iii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (provided that
if such immediately following Business Day falls in the next calendar month,
such Interest Period shall end on the immediately preceding Business Day).

 

23

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Rating” means a Rating of BBB-/Baa3 (or the equivalent) or
higher from S&P and/or Moody’s, as applicable.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Wells Fargo Bank in its capacity as an issuer of Letters of
Credit pursuant to Section 2.03.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.03(a).

 

“L/C Disbursement” has the meaning given to that term in Section 2.18(b).

 

“Lead Arrangers” means Wells Fargo Securities, LLC, RBS Citizens, N.A., Regions
Capital Markets, Capital One, N.A. and J.P. Morgan Securities, LLC in their
capacities as joint lead arrangers and joint bookrunners.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Property Owner’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

24

 

 

“Letter of Credit” has the meaning given that term in Section 2.03(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by Administrative Agent, for the benefit of Administrative Agent, Issuing Bank
and the Lenders, and under the sole dominion and control of Administrative
Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of Borrower at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, a Lender (other than the
Lender then acting as Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.03 in
the related Letter of Credit, and the Lender then acting as Issuing Bank shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as Issuing Bank)
of their participation interests under such Section.

 

“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
for a Eurodollar Borrowing having a one month interest period determined at
approximately 11:00 a.m. (Eastern Time) for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).

 

“Loan” means a Revolving Loan, a Term Loan, or a Swingline Loan; provided that
to the extent there shall be any Incremental Term Loans made pursuant to Section
2.15, from and after the date of the making of any such Incremental Term Loans,
the term “Loans” shall include such Incremental Term Loans.

 

“Loan Availability Overadvance” has the meaning specified in Section 2.05(b).

 

“Loan Documents” means this Agreement, each Note, the Security Documents, the
Fee Letter, any Extension Agreements, any Incremental Amendments, any Revolving
Commitment Increase Amendments, the Guaranties, from and after the occurrence of
the Permitted Bridge Credit Agreement Transaction, the Intercreditor Agreement,
each Letter of Credit Document, the Transfer Authorizer Designation Form and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.

 

25

 

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
or (ii) three percent (3.0%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Property.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Base Asset
Value of such Borrowing Base Property, or (c) material adverse effect on the
ownership of such Borrowing Base Property.

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.

 

26

 

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
December 14, 2012 by and among American Realty Capital Properties, Inc., ARCPOP,
Tiger Acquisition, LLC, ARCT and Borrower, as amended by that certain Consent
and Waiver, dated as of January 28, 2013, among American Realty Capital
Properties, Inc., ARCPOP, Tiger Acquisition, LLC, ARCT and Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“NOI” means, with respect to any Property for any period, property rental and
other income (as determined by GAAP) attributable to such Property accruing for
such period (adjusted to eliminate the straight lining of rents) minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
Borrower or the Guarantors, any interest expense or other debt service charges
and any non-cash charges such as depreciation or amortization of financing
costs.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions). For the
avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.

 

“Note” means a Revolving Note, Term Note or a Swingline Note.

 

27

 

 



    

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit A-2 (or such other form reasonably acceptable to Administrative Agent
and containing the information required in such Exhibit) to be delivered to
Swingline Lender pursuant to Section 2.04(b) evidencing Borrower’s request for a
Swingline Loan.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to the
“Obligations” in the Subsidiary Guaranty and the Security Documents, and any
other Guaranties, security agreements, or pledge agreements delivered to
Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter owed to
Administrative Agent, any Lender, or any Affiliate of Administrative Agent or
any Lender arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations (the “Specified Swap Obligations”).

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased and occupied by bona fide tenants of such Property pursuant
to bona fide tenant Leases, in each case, which tenants are not more than
30 days past due in the payment of all rent or other similar payments due under
such Leases.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 11.13).

  

28

 

  

“Outstanding Amount” means (a) with respect to Revolving Loans or Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Loans occurring on such
date, (b) with respect to Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swingline Loans occurring on such date, and (c) with respect to
any Letter of Credit Liabilities on any date, the amount of such Letter of
Credit Liabilities on such date after giving effect to any drawings made under
any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Liabilities as of such date, including
as a result of any reimbursements by Borrower of the aggregate unpaid principal
amount of Reimbursement Obligations.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a wholly owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” means, prior to the occurrence of the Parent Merger, ARCT and, from and
after the occurrence of the Parent Merger, ARCP, the ultimate parent of the
survivor(s) of the Parent Merger.

 

“Parent Guaranty” means Parent Guaranty Agreement executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.

 

“Parent Merger” has the meaning specified in the definition of Permitted Merger
Transaction.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of
Parent.

 

“Participant” has the meaning specified in Section 11.06(b)(i).

 

“Participant Register” has the meaning specified in Section 11.06(b)(i)(iii).

 

“Patriot Act” has the meaning specified in Section 11.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

 

29

 

  

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) the then applicable FFO Percentage of Funds from Operations of Parent, and
(ii) the amount of distributions required to be paid by Parent in order for
Parent to qualify as a REIT, and (b) for Borrower for any fiscal year of
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) the then applicable FFO Percentage of Funds from Operations of
Borrower and its Subsidiaries thereafter, and (ii) the amount of distributions
required to be paid by Borrower directly to Parent, or indirectly to Parent via
a distribution to a wholly–owned subsidiary of Parent, in order for Parent to
qualify as a REIT.

 

“Permitted Bridge Credit Agreement Transaction” means the entry by Parent, the
Borrower and the other Loan Parties into the Bridge Credit Agreement and all
documents to be entered into in connection therewith, and the incurrence of the
obligations and the granting of any liens thereunder, subject to the following
conditions precedent (a) no Default shall have occurred and be continuing at the
time of the proposed transaction or would result therefrom, (b) after giving
effect thereto, Parent and Borrower shall be in pro forma compliance with the
covenants set forth in Section 8.14 for the most recent determination period for
which financial statements are available (after giving effect to such
transaction and the mandatory prepayment of indebtedness of ARCP and its
subsidiaries (other than non-recourse indebtedness of subsidiaries of ARCP)),
(c) all representations and warranties shall be true and correct in all material
respects immediately prior to, and after giving effect to, such transaction
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty which is qualified by materiality or “material adverse effect” or
similar language shall be true and correct in all respects, (d) any Liens
granted thereunder shall rank pari passu with the Liens under this Agreement,
(e) after giving effect to such transaction, the sum of the Lenders’ aggregate
Commitments under this Agreement and the aggregate commitments of the lenders
under the Bridge Credit Agreement shall not exceed $1,075,000,000 and (f) the
Intercreditor Agreement shall have been executed and delivered by Parent, the
Borrower, the other Loan Parties and the applicable agent under the Bridge
Credit Agreement.

  

30

 

  

“Permitted Merger Transaction” means a merger of Parent with and into Tiger
Acquisition, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of ARCP (the “Parent Merger”), and the substantially concurrent
merger of Borrower with and into ARCPOP, a wholly-owned subsidiary of ARCP (the
“Borrower Merger”), in each case pursuant to the terms of the Merger Agreement
as in effect as of the date of this Agreement and subject to the following
conditions precedent (a) no Default shall have occurred and be continuing at the
time of the proposed transaction or would result therefrom, (b) after giving
effect thereto, Parent and Borrower shall be in pro forma compliance with the
covenants set forth in Section 8.14 for the most recent determination period for
which financial statements are available (after giving effect to such
transaction and the mandatory prepayment of indebtedness of ARCP and its
subsidiaries (other than non-recourse indebtedness of subsidiaries of ARCP)),
(c) all representations and warranties shall be true and correct in all material
respects immediately prior to, and after giving effect to, such transaction
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty which is qualified by materiality or “material adverse effect” or
similar language shall be true and correct in all respects, (d) all guaranty and
collateral requirements under the Loan Documents, including, without limitation,
pursuant to Sections 2.19 and 4.06, shall have been satisfied, (e) the owners of
the Equity Interests of Parent immediately prior to giving effect to such
transaction shall own not less than 65% of the aggregate Equity Interests of the
survivor of such transaction, (f) Administrative Agent shall have received fully
executed assumption documentation in connection therewith and opinions of
counsel, in each case, as reasonably requested by Administrative Agent, (g)
Administrative Agent and each Lender shall have received all documentation and
other information with respect to ARCP, ARCPOP and their respective Subsidiaries
required by regulatory authorities or Administrative Agent’s and/or such
Lender’s internal policies under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, and (h) Parent and Borrower shall have delivered a duly executed
certificate signed by the chief executive officer or chief financial officer of
each of Parent and Borrower, in each case after giving effect to such
transaction, certifying that the conditions set forth in clauses (a) through (e)
shall have been satisfied as of the date of such certificate.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Effective Date and
each Pledge Agreement or similarly titled document, in each case executed by a
Pledgor, to or for the benefit of Administrative Agent, for the benefit of the
Lenders, covering the Equity Interest Collateral.

 

“Pledgors” means, collectively, Borrower and each Subsidiary Guarantor that is a
Subsidiary of Borrower; “Pledgor” means any one of the Pledgors.

 

“Post-Merger Advisor” means ARC Properties Advisors, LLC, a Delaware limited
liability company.

 



31

 

  

“Post-Merger Management Agreement” means the Amended and Restated Management
Agreement, to be entered into substantially concurrently with the consummation
of the Permitted Merger Transaction, between ARCP and the Post-Merger Advisor,
substantially in the form attached as Exhibit E to the Merger Agreement.

 

“Principal Office” means the office of Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402 1916, or any other
subsequent office that Administrative Agent shall have specified as the
Principal Office by written notice to Borrower and the Lenders.

 

“Pro Forma Financial Statements” has the meaning specified in Section 6.05(c).

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.

 

“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, and “Property Owner” means any one of the Property Owners.

 

“Property Information” has the meaning specified in Section 4.03.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Rating” means, as of any date, the rating that has been most recently announced
by either S&P or Moody’s, as the case may be, (a) in respect of any class of
non-credit enhanced long-term senior unsecured debt issued by Borrower or Parent
or (b) if no rating in respect of any class of non-credit enhanced long-term
senior unsecured debt issued by Borrower or Parent exists at such time, an
issuer rating in respect of Borrower or Parent; provided that if any such rating
agency shall have issued more than one such rating in effect at such time, the
lowest such rating issued by such rating agency shall apply.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means a Lender, an Issuing Bank or the Administrative Agent, as
applicable.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of Borrower to reimburse Issuing Bank for any drawing honored by
Issuing Bank under a Letter of Credit.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Register” has the meaning specified in Section  11.06(d).

  

32

 

  

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Condition” means that, after giving effect to any requested release of
a Borrowing Base Property, the Borrowing Base Asset Value shall be at least Two
Hundred Million Dollars ($200,000,000.00).

 

“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Equity Collateral been released; and (b) the date on
which the Liens of the Equity Collateral are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and control of the Equity Interests of each Property Owner has been given to and
accepted by the purchaser or Administrative Agent free of occupancy and claims
to occupancy by the Companies and their respective heirs, devisees,
representatives, successors, and assigns; provided that if such payment,
performance, release, foreclosure, or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice, or otherwise
barred by Law from further assertion.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitments, the Term Loan Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments and the Term Loan Commitments have
been terminated or reduced to zero, Lenders holding more than fifty percent
(50%) of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Required Lenders” shall in no
event mean less than two Lenders unless only two Lenders are party to this
Agreement and one of such Lenders is a Defaulting Lender. For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.

 

“Required Revolving Lenders” means, as of any date, (a) Revolving Lenders having
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitments of all Revolving Lenders, or (b) if the Revolving Commitments have
been terminated or reduced to zero, the Revolving Lenders holding more than
fifty percent (50%) of the principal amount of the aggregate outstanding
Revolving Loans and Swingline Loans and Letter of Credit Liabilities; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Revolving Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Revolving Lenders” shall in no event mean less
than two Revolving Lenders. For purposes of this definition, a Revolving Lender
(other than Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Lender (other than Issuing Bank) shall be deemed to hold a Letter of
Credit Liability, in each case, to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

  

33

 

  

“Required Term Loan Lenders” means, as of any date, (a) Term Loan Lenders having
more than fifty percent (50%) of the aggregate amount of the Term Loan
Commitments and the outstanding Term Loans of all Term Loan Lenders, or (b) if
the Term Loan Commitments have been terminated or reduced to zero, the Term Loan
Lenders holding more than fifty percent (50%) of the principal amount of the
aggregate outstanding Term Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Term Loan
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Term Loan Lenders” shall in no event mean less than two Term Loan
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“Revolving Commitment” means, as to each Lender (other than Swingline Lender),
such Lender’s obligation to make Revolving Loans pursuant to Section 2.01(a), to
issue (in the case of Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.03(i), and to participate in
Swingline Loans pursuant to Section 2.04(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount” or as set forth in any applicable Assignment and
Assumption, or agreement executed by a Person becoming a Lender in accordance
with Section 2.15, as the same may be reduced from time to time pursuant to
Section 2.06 or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 11.06(c) or increased
as appropriate to reflect any increase effected in accordance with Section 2.15.

  

34

 

  

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to Borrower pursuant to
Section 2.01(a).

 

“Revolving Note” means a promissory note of Borrower substantially in the form
of Exhibit B-1, payable to the order of a Revolving Lender in a principal amount
equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means February 14, 2017, or such later date to
which the Revolving Termination Date may be extended pursuant to Section 2.16.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as of any date of determination, that portion of
Consolidated Total Debt which is secured by a lien on any real property owned or
leased by Borrower or any Subsidiary or Unconsolidated Affiliate, as applicable.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Debt, divided by (b) Total Asset
Value.

 

“Security Documents” means:

 

(a)          the Pledge Agreements;

 

(b)          financing statements to be filed with the appropriate state and/or
county offices for the perfection of a security interest in any of the
Collateral; and

 

(c)          all other agreements, documents, and instruments securing the
Obligations or any part thereof, as shall from time to time be executed and
delivered by Borrower, Subsidiary Guarantors, or any other Person in favor of
Administrative Agent for the benefit of itself and the other Lenders.

  

35

 

  

“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.

 

“Specified Swap Obligations” has the meaning specified in the definition of
“Obligations.”

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Parent owning
a direct or indirect interest in Borrower or in any Borrowing Base Property
(including each Property Owner), and the general partner of each Subsidiary that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement executed by each
Subsidiary Guarantor in favor of Administrative Agent, for the benefit of the
Lenders, in form and substance acceptable to Administrative Agent.

 

“Substitute Rate” means, with respect to any Borrowing, a floating rate of
interest equal to (a) the Federal Funds Rate from time to time plus one and
one-half of one percent (1.50%) plus (b) the Applicable Margin.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

  

36

 

  

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Commitment” means Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.04 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.04(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by Swingline Lender to Borrower pursuant to
Section 2.04.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of Borrower substantially in the form
of Exhibit B-2, payable to the order of Swingline Lender in a principal amount
equal to the amount of the Swingline Commitment as originally in effect and
otherwise duly completed.

 

“Tangible Net Worth” means, as of any date, the stockholders’ equity of Parent
and its Subsidiaries on a consolidated basis, plus accumulated depreciation and
amortization, minus (to the extent included when determining stockholders’
equity): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired, and (b) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, service
marks, trade names, goodwill, treasury stock, experimental or organizational
expenses and other like assets which would be classified as intangible assets
under GAAP (excluding amortization in respect of acquired intangible lease
assets), all determined on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to Borrower pursuant to
Section 2.01(b).

  

37

 

  

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans on the Effective Date pursuant to Section 2.01(b),
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means February 14, 2018.

 

“Term Note” means a promissory note of Borrower substantially in the form of
Exhibit B-3, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Threshold Amount” means $20,000,000 for any Non-Recourse Indebtedness and $0
for any Recourse Indebtedness.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance company reasonably acceptable to Administrative Agent.

 

“Total Asset Value” means the sum of (a) Consolidated Group’s pro rata share of
NOI for the most recent quarter, multiplied by four, and divided by the
Capitalization Rate (excluding the Consolidated Group’s pro rata share of the
NOI for any Property not owned for the entire prior quarter), (b) the
acquisition price paid for any Property acquired during the prior quarter,
(c) cash and Cash Equivalents at quarter end, (d) vacant land at cost
(e) mortgage notes receivable at GAAP, and (f) Construction In Progress at cost.
Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (c))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets.

 

“Total Bridge Facility Outstandings” means, as of any date from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the amount
equal to the aggregate outstanding principal amount of any loans under the
Bridge Credit Agreement after giving effect to any borrowings and prepayments or
repayments of such loans occurring on such date as of such date.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intracompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans and all Letter of Credit Liabilities.

 

“Total Revolving Outstandings” means, as of any date, the aggregate Outstanding
Amount of all Revolving Loans, Swingline Loans and all Letter of Credit
Liabilities.

  

38

 

  

“Transfer Authorizer Designation Form” means a transfer authorizer designation
delivered to Administrative Agent pursuant to Section 10.11, as the same may be
amended, restated or modified from time to time with the prior written approval
of Administrative Agent.

 

“Type” when used in reference to any Revolving Loan, Term Loan or Borrowing of
Revolving Loans or Term Loans, refers to the rate by reference to which interest
on such Loan, or on the Loans comprising such Borrowing, is determined. For
purposes hereof, “rate” shall include the Base LIBOR Rate and the LIBOR Market
Index Rate.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Variable Rate Indebtedness” means any Indebtedness that bears interest at a
variable rate without the benefit of a Swap Contract.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, in its
individual capacity and its successors.

 

1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, accounts and contract rights.

  

39

 

 

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Pro Forma Financial Statements
or the Audited Financial Statements, as applicable, except as otherwise
specifically prescribed herein.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)          Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder Parent shall be
deemed to own one hundred percent (100%) of the equity interests in Borrower.

 

1.04         Financial Standards. All financial computations required of a
Person under this Agreement shall be calculated without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any Subsidiary at “fair value”, as defined therein.

  

40

 

  

1.05         Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.06         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07         Financial Attributes of Non-Wholly Owned Subsidiaries. When
determining the Applicable Margin and compliance by Parent or Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of Parent or Borrower, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included and (b)
Parent’s Ownership Share of Borrower shall be deemed to be 100.0%.

 

Article II.
Credit Facility

 

2.01         Revolving Loans and Term Loans.

 

(a)          Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.14, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Revolving Commitment. The
Borrowings of Revolving Loans may be ratable Floating Rate Borrowings or ratable
Fixed Rate Borrowings. Subject to the terms and conditions of this Agreement,
Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)          Term Loans. Subject to the terms and conditions set forth herein,
including without limitation, Section 2.14, each Term Loan Lender severally and
not jointly agrees to make Term Loans to Borrower from time to time, on any
Business Day during the Availability Period (each such date, a “Term Loan
Borrowing Date”) in an aggregate amount not to exceed such Term Loan Lender’s
Term Loan Commitment; provided that Borrower shall not be permitted to request a
Borrowing of Term Loans on more than three (3) occasions during the Availability
Period. The Borrowings of Term Loans may be ratable Floating Rate Borrowings or
ratable Fixed Rate Borrowings. Amounts repaid or prepaid in respect of the Term
Loan Loans may not be reborrowed.

  

41

 

  

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than
10:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Loans or of any
conversion of Eurodollar Loans to Floating Rate Loans, and (ii) one (1) Business
Day prior to the requested date of any Borrowing of Floating Rate Loans. Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Borrowing of, conversion to or continuation of Eurodollar Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Section 2.03(e) and Section 2.04(e), each
Borrowing of or conversion to Floating Rate Loans shall be in a principal amount
of $250,000 or a whole multiple of $50,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period with respect thereto. If Borrower fails to specify a Type of Loan in a
Loan Notice or if Borrower fails to give a timely notice requesting a conversion
or continuation, then (I) so long as no Event of Default exists, the applicable
Loans shall be made as, or continued to, a Eurodollar Loan with an Interest
Period of one (1) month and (II) if an Event of Default exists, then the
applicable Loans shall be made as, or converted to, Floating Rate Loans. If
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Loans in any such Loan Notice, but fails to specify an Interest Period, then it
will be deemed to have specified an Interest Period of one (1) month.

 

(b)          Following receipt of a Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Revolving Percentage
or Applicable Term Loan Percentage, as applicable, of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
continuation described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Loan available to Administrative Agent
in immediately available funds at Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Sections 5.02 and
Section 5.01, Administrative Agent shall make all funds so received available to
Borrower by 1:00 p.m. in like funds as received by Administrative Agent either
by (i) crediting the account of Borrower on the books of Wells Fargo Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower.

 

(c)          Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan. During the existence of an Event of Default, no Loans may be
converted to or continued as Eurodollar Loans without the consent of Required
Lenders.

  

42

 

  

(d)          Administrative Agent shall promptly notify Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect with respect to
Loans.

 

2.03         Letters of Credit.

 

(a)          Letters of Credit. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14, Issuing Bank, on behalf
of the Revolving Lenders, agrees to issue for the account of Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) in Dollars up to a maximum aggregate Stated Amount
at any one time outstanding not to exceed $25,000,000 as such amount may be
reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”).

 

(b)          Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by Issuing Bank and
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is five (5) Business Days
prior to the Revolving Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from Issuing Bank for a period
not to exceed one year but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date that
is five (5) Business Days prior to the Revolving Termination Date. The initial
Stated Amount of each Letter of Credit shall be at least $100,000 (or such
lesser amount as may be acceptable to Issuing Bank, Administrative Agent and
Borrower).

  

43

 

  

(c)          Requests for Issuance of Letters of Credit. Borrower shall give
Issuing Bank and Administrative Agent written notice at least five (5) Business
Days prior to the requested date of issuance of a Letter of Credit (or such
shorter period consented to by Issuing Bank), such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit and other forms, together with such
additional information, as requested from time to time by Issuing Bank or
Administrative Agent. Provided Borrower has given the notice prescribed by the
first sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.02, Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
(or such shorter period consented to by Issuing Bank) following the date after
which Issuing Bank has received all of the items required to be delivered to it
under this subsection. Issuing Bank shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause Issuing Bank
or any Revolving Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
Borrower, Issuing Bank shall deliver to Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.

 

(d)          Reimbursement Obligations. Upon receipt by Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, Issuing Bank shall promptly notify Borrower and Administrative Agent of
the amount to be paid by Issuing Bank as a result of such demand and the date on
which payment is to be made by Issuing Bank to such beneficiary in respect of
such demand; provided, however, that Issuing Bank’s failure to give, or delay in
giving, such notice shall not discharge Borrower in any respect from the
applicable Reimbursement Obligation. Borrower hereby absolutely, unconditionally
and irrevocably agrees to pay and reimburse Issuing Bank for the amount of each
demand for payment under such Letter of Credit within one (1) Business Day of
the date on which payment is to be made by Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by Issuing Bank of any payment in respect of any
Reimbursement Obligation, Issuing Bank shall promptly pay to each Revolving
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

 

(e)          Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (d), Borrower shall advise
Administrative Agent and Issuing Bank whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse Issuing Bank for the amount of
the related demand for payment and, if it does, Borrower shall submit a timely
request for such Borrowing as provided in the applicable provisions of this
Agreement. If Borrower fails to so advise Administrative Agent and Issuing Bank,
or if Borrower fails to reimburse Issuing Bank for a demand for payment under a
Letter of Credit within one (1) Business Day of the date of such payment, the
failure of which Issuing Bank shall promptly notify Administrative Agent, then
(i) if the applicable conditions contained in Section 5.02(a), (b) and (d) would
permit the making of Revolving Loans, Borrower shall be deemed to have requested
a borrowing of Revolving Loans (which shall be Floating Rate Loans) in an amount
equal to the unpaid Reimbursement Obligation and Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to Administrative Agent not later than 12:00 noon and (ii) if
such conditions would not permit the making of Revolving Loans, the provisions
of subsection (j) of this Section shall apply.

  

44

 

  

(f)          Effect of Letters of Credit on Revolving Commitments. Upon the
issuance by Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

 

(g)          Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations. In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, Issuing Bank shall only be required to
use the same standard of care as it uses in connection with examining documents
presented in connection with drawings under Letters of Credit in which it has
not sold participations and making payments under such Letters of Credit.
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, Administrative Agent or the Lenders. None of the above
shall affect, impair or prevent the vesting of any of Issuing Bank’s or
Administrative Agent’s rights or powers hereunder. Any action taken or omitted
to be taken by Issuing Bank under or in connection with any Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against Issuing Bank any liability to Borrower,
Administrative Agent or any Lender. In this connection, the obligation of
Borrower to reimburse Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
Borrower may have at any time against Issuing Bank, Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between Borrower, Issuing Bank, Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by Issuing
Bank under any Letter of Credit against presentation of a draft or certificate
which does not strictly comply with the terms of such Letter of Credit; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 11.04, but not in
limitation of Borrower’s unconditional obligation to reimburse Issuing Bank for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), Borrower shall have no obligation to indemnify
Administrative Agent, Issuing Bank or any Lender in respect of any liability
incurred by Administrative Agent, Issuing Bank or such Lender arising solely out
of the gross negligence or willful misconduct of Administrative Agent, Issuing
Bank or such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights
Borrower may have with respect to the gross negligence or willful misconduct of
Administrative Agent, Issuing Bank or any Lender with respect to any Letter of
Credit.

  

45

 

  

(h)          Amendments, Etc. The issuance by Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through Issuing Bank), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) Administrative
Agent and, if applicable, the Revolving Lenders required by Section 11.01, shall
have consented thereto. In connection with any such amendment, supplement or
other modification, Borrower shall pay the fees, if any, payable under the last
sentence of Section 2.09(d).

 

 

46

 

  

(i)          Revolving Lenders’ Participation in Letters of Credit. Immediately
upon the issuance by Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to Issuing Bank to pay and discharge when due, such
Lender’s Revolving Commitment Percentage of Issuing Bank’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Revolving
Lender to Administrative Agent for the account of Issuing Bank in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Lender shall, automatically and without any further action on the part of
Issuing Bank, Administrative Agent or such Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to
Issuing Bank by Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by Borrower in respect of
such Reimbursement Obligation (other than the fees payable to Issuing Bank
pursuant to the second and the last sentences of Section 2.09(d)).

 

(j)          Payment Obligation of Revolving Lenders. Each Revolving Lender
severally agrees to pay to Administrative Agent, for the account of Issuing
Bank, on demand in immediately available funds in Dollars the amount of such
Lender’s Revolving Commitment Percentage of each drawing paid by Issuing Bank
under each Letter of Credit to the extent such amount is not reimbursed by
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 2.18(d). If the notice referenced in the second sentence of
Section 2.03(e) is received by a Revolving Lender not later than 11:00 a.m.,
then such Lender shall make such payment available to Administrative Agent not
later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to Administrative Agent not later than 1:00 p.m. on the
next succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to Administrative Agent under this subsection, and Administrative
Agent’s right to receive the same for the account of Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Revolving Lender to make its payment under this subsection, (ii) the
financial condition of Borrower or any other Loan Party, (iii) the existence of
any Default or Event of Default, including any Event of Default described in
Section 9.01(g) or (iv) the termination of the Revolving Commitments. Each such
payment to Administrative Agent for the account of Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.

  

47

 

  

(k)          Information to Lenders. Promptly following any change in Letters of
Credit outstanding, Issuing Bank shall deliver to Administrative Agent, which
shall promptly deliver the same to each Revolving Lender and Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Revolving Lender from time to time, Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding. Other than as set forth in
this subsection, Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of Issuing Bank to perform its requirements under this subsection shall
not relieve any Revolving Lender from its obligations under the immediately
preceding subsection (j).

 

2.04         Swingline Loans.

 

(a)          Swingline Loans. Subject to the terms and conditions hereof,
including without limitation Section 2.14, Swingline Lender agrees to make
Swingline Loans to Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, Borrower shall
immediately pay Administrative Agent for the account of Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
Borrower may borrow, repay and reborrow Swingline Loans hereunder. The borrowing
of a Swingline Loan shall not constitute usage of any Revolving Lender’s
Revolving Commitment for purposes of calculation of the fee payable under
Section 2.09(b).

 

(b)          Procedure for Borrowing Swingline Loans. Borrower shall give
Administrative Agent and Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to Swingline Lender no
later than 11:00 a.m. on the proposed date of such Borrowing. Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by Borrower
pursuant to a Notice of Swingline Borrowing sent to Swingline Lender by telecopy
on the same day of the giving of such telephonic notice. Not later than
3:00 p.m. on the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Section 5.2 for such
Borrowing, Swingline Lender will make the proceeds of such Swingline Loan
available to Borrower in Dollars, in immediately available funds, at the account
specified by Borrower in the Notice of Swingline Borrowing.

 

(c)          Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Floating Rate as in effect from time to time plus the then
effective Applicable Margin or at such other rate or rates as Borrower and
Swingline Lender may agree from time to time in writing. Interest on Swingline
Loans is solely for the account of Swingline Lender (except to the extent a
Revolving Lender acquires a participating interest in a Swingline Loan pursuant
to the immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.08 with respect to interest on Floating Rate Loans (except as
Swingline Lender and Borrower may otherwise agree in writing in connection with
any particular Swingline Loan).

  

48

 

  

(d)          Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by Swingline Lender and Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which Swingline Lender and Borrower may
agree) and in connection with any such prepayment, Borrower must give Swingline
Lender and Administrative Agent prior written notice thereof no later than
12:00 noon on the day prior to the date of such prepayment. The Swingline Loans
shall, in addition to this Agreement, be evidenced by the Swingline Note.

 

(e)          Repayment and Participations of Swingline Loans. Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as Swingline Lender and Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from Borrower, Swingline
Lender may, on behalf of Borrower (which hereby irrevocably directs Swingline
Lender to act on its behalf), request a Borrowing of Revolving Loans that are
Floating Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. Swingline Lender shall give notice to
Administrative Agent of any such borrowing of Revolving Loans not later than
11:00 a.m. at least one Business Day prior to the proposed date of such
borrowing. Promptly after receipt of such notice of borrowing of Revolving Loans
from Swingline Lender under the immediately preceding sentence, Administrative
Agent shall notify each Revolving Lender of the proposed Borrowing. Not later
than 12:00 noon on the proposed date of such Borrowing, each Revolving Lender
will make available to Administrative Agent at the Principal Office for the
account of Swingline Lender, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender. Administrative Agent shall pay the
proceeds of such Revolving Loans to Swingline Lender, which shall apply such
proceeds to repay such Swingline Loan. If the Revolving Lenders are prohibited
from making Revolving Loans required to be made under this subsection for any
reason whatsoever, including without limitation, the existence of any of the
Defaults or Events of Default described in Section 9.01(g), each Revolving
Lender shall purchase from Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to Administrative Agent for the account of Swingline Lender in Dollars
and in immediately available funds. A Revolving Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against
Administrative Agent, Swingline Lender or any other Person whatsoever, (ii) the
existence of a Default or Event of Default (including without limitation, any of
the Defaults or Events of Default described in Section 9.01(g)), or the
termination of any Revolving Lender’s Revolving Commitment, (iii) the existence
(or alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by Administrative
Agent, any Lender, Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to Swingline Lender
by any Revolving Lender, Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment,
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Loans, and any other amounts due it hereunder, to Swingline Lender
to fund Swingline Loans in the amount of the participation in Swingline Loans
that such Lender failed to purchase pursuant to this Section until such amount
has been purchased (as a result of such assignment or otherwise).

  

49

 

  

2.05         Prepayments.

 

(a)          Optional Prepayments.

 

(i)          Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay any Revolving Loans or Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Fixed Rate Loans and
(B) one (1) Business Day prior to any date of prepayment of Floating Rate Loans
or, in each case, in connection with a prepayment of the Loans in full, upon
such shorter notice as shall be approved by Administrative Agent in writing;
(ii) any prepayment of Fixed Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Floating Rate Loans shall be in a principal amount of $100,000 or
a whole multiple of $25,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Loans are to be prepaid, the Interest Period(s) of such
Loans. Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Revolving
Percentage or Applicable Term Loan Percentage, as applicable, of such
prepayment. If such notice is given by Borrower, then Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, provided that such notice may state that
it is conditioned upon the effectiveness of other credit facilities or other
events. Any prepayment of a Eurodollar Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Revolving Percentages or Applicable Term Loan Percentages, as the
case may be.

  

50

 

  

(ii)         Prepayments of Swingline Loans shall be made in accordance with
Section 2.04(d).

 

(b)          Mandatory Prepayments.

 

(i)          Revolving Commitment Overadvance. If at any time the Total
Revolving Outstandings exceed the aggregate amount of the Revolving Commitments,
Borrower shall immediately upon demand pay to Administrative Agent for the
account of the Lenders then holding Revolving Commitments (or if the Revolving
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii)         Maximum Loan Availability Overadvance. If at any time the sum of
(x) Total Outstandings plus (y) from and after the occurrence of the Permitted
Bridge Agreement Transaction, Total Bridge Facility Outstandings exceeds the
Borrowing Base (the amount of such excess, the “Loan Availability Overadvance”),
Borrower shall, subject to clause (iv) below, immediately upon demand pay to
Administrative Agent for the account of the Lenders, the amount of such Loan
Availability Overadvance.

 

(iii)        Application of Mandatory Prepayments. Amounts paid under (1) the
preceding subsection (b)(i) shall be applied (A) first, to repay any outstanding
Revolving Loans (provided that such repayment shall not cause a reduction in the
Revolving Commitments) and (B) second, to Cash Collateralize the existing Letter
of Credit Liabilities, and (2) the preceding subsection (b)(ii) shall be applied
(A) first, to repay any outstanding Revolving Loans (provided that such repaying
shall not cause a reduction in the Revolving Commitments), (B) second, to repay
the outstanding Term Loans and (C) third, to Cash Collateralize the existing
Letter of Credit Liabilities, in each case, (x) pro rata in respect of each
Lender and (y) in respect of clauses (1)(A), (2)(A) and 2(B) above, first to
Floating Rate Loans outstanding and then, to the Fixed Rate Loans outstanding.
If Borrower is required to pay any outstanding Fixed Rate Loans by reason of
this Section prior to the end of the applicable Interest Period therefor,
Borrower shall pay all amounts due under Section 3.05.

  

51

 

  

(iv)        Prepayments of Obligations under Bridge Credit Agreement. If any
mandatory prepayment is required under clause (ii) above, Borrower may (and, if
required by the Bridge Credit Agreement, shall) prepay the obligations under the
Bridge Credit Agreement, in an amount not to exceed the product of (x) the Loan
Availability Overadvance and (y) the ratio of the Total Bridge Facility
Outstandings to the sum of the Total Outstandings and the Total Bridge Facility
Outstandings. Any prepayment made by Borrower in compliance with this clause
(iv) shall result in a dollar-for-dollar reduction in the amount of the
mandatory prepayment required under clause (ii) above.

 

2.06         Reduction and Termination of Commitments.

 

(a)          Revolving Commitments. Borrower shall have the right to terminate
or reduce the aggregate unused amount of the Revolving Commitments (for which
purpose use of the Revolving Commitments shall be deemed to include the
aggregate amount of all Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than five (5) Business Days prior
written notice to Administrative Agent of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction (which in the case of any partial reduction of the Revolving
Commitments shall not be less than $25,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by Administrative Agent (“Commitment
Reduction Notice”); provided, however, Borrower may not reduce the aggregate
amount of the Revolving Commitments below $100,000,000 unless Borrower is
terminating the Revolving Commitments in full. Promptly after receipt of a
Commitment Reduction Notice Administrative Agent shall notify each Lender of the
proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 3.05.

 

(b)          Term Loan Commitments. The Term Loan Commitment of each Term Loan
Lender shall be immediately and permanently reduced on each Term Loan Borrowing
Date upon such Term Loan Lender making a Term Loan to Borrower on such Term Loan
Borrowing Date in an amount corresponding to such Term Loan Lender’s Applicable
Term Loan Percentage of the aggregate principal amount of the Term Loan Loans
made by the Term Loan Lenders to Borrower on such Term Loan Borrowing Date. The
aggregate remaining Term Loan Commitments shall terminate at 5:00 p.m. on the
sixth (6th) month anniversary of the Effective Date.

  

52

 

  

2.07         Repayment of Loans.

 

(a)          Revolving Loans. Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.

 

(b)          Term Loans. Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.

 

(c)          Swingline Loans. Swingline Loans shall be repaid in accordance with
Section 2.04(e).

 

2.08         Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Fixed Rate and
(ii) each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Floating Rate.

 

(i)          If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(b)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

  

53

 

  

(c)          In the event Parent or Borrower obtains an Investment Grade Rating
during the term of this Agreement, Borrower may make a one-time irrevocable
election upon written notice to Administrative Agent (and Administrative Agent
shall promptly notify the Lenders thereof) to utilize the Rating of Parent or
Borrower, as applicable, in determining the Applicable Margin (a “Credit Rating
Election Event”), pursuant to the relevant table set forth in the definition of
Applicable Margin.

 

2.09         Fees.

 

(a)          Closing Fee. On the Effective Date, Borrower agrees to pay to
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by Borrower and Administrative Agent.

 

(b)          Revolving Facility Fees.

 

(i)          During the period from the Effective Date to but excluding the
Revolving Termination Date (or, if earlier, the occurrence of a Credit Rating
Election Event), Borrower agrees to pay to Administrative Agent for the account
of the Revolving Lenders an unused revolving facility fee equal to (x) the
amount by which the aggregate amount of the Revolving Commitments exceeds the
average daily amount of the aggregate outstanding principal balance of Revolving
Loans and Letter of Credit Liabilities (the “Unused Amount”) multiplied by (y)
the corresponding per annum rate set forth in the table below:

 

Unused Amount  Unused Fee
(percent per
annum)  Greater than or equal to 50.0% of the aggregate amount of Revolving
Commitments   0.25% Less than 50.0% of the aggregate amount of Revolving
Commitments   0.15%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the last day of each March, June, September and December during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.

  

(ii)         Upon the occurrence of the Credit Rating Election Event until the
Revolving Termination Date, and so long as the Applicable Margin shall be
determined by reference to the Rating, Borrower agrees to pay to Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the
average daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the last day of each March, June,
September and December during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.

  

54

 

  

(c)          Term Loan Facility Fees. During the period from the Effective Date
and until the termination of the Availability Period, Borrower agrees to pay to
Administrative Agent for the account of the Term Loan Lenders an unused term
loan facility fee equal to the (x) the amount by which the aggregate amount of
the Term Loan Commitments exceeds the average daily amount of the aggregate
outstanding principal balance of Term Loans (the “Unused Term Amount”)
multiplied by (y) a rate per annum equal to 0.25%. Such fee shall be computed on
a daily basis and payable monthly in arrears on the last Business Day of each
calendar month ending after the Effective Date during the term of the
Availability Period and on the last day of the Availability Period (or, if
earlier, on the date the Term Loan Commitments shall have been reduced to zero
in accordance with Section 2.06(b) or otherwise terminated).

 

(d)          Letter of Credit Fees. Borrower agrees to pay to Administrative
Agent for the account of each Revolving Lender a Letter of Credit fee at a rate
per annum equal to the Applicable Margin for Base LIBOR Rate times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees,
Borrower shall pay to Issuing Bank solely for its own account, a fronting fee in
respect of each Letter of Credit equal to 0.125% of the initial Stated Amount of
such Letter of Credit; provided, however, in no event shall the aggregate amount
of such fee in respect of any Letter of Credit be less than $1,000. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
last day of March, June, September and December, (ii) on the Revolving
Termination Date, (iii) on the date the Revolving Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of
Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit. Borrower shall pay
directly to Issuing Bank from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged or incurred by Issuing
Bank from time to time in like circumstances with respect to the issuance,
administration, amendment, renewal or extension of any Letter of Credit or any
other transaction relating thereto.

 

(e)          Revolving Credit Extension Fee. If Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.16, Borrower
agrees to pay to Administrative Agent for the account of each Revolving Lender a
fee equal to 0.20% of the amount of such Revolving Lender’s Revolving Commitment
(whether or not utilized). Such fee shall be due and payable in full on the
effective date of the extension of the Revolving Termination Date pursuant to
such Section.

 

(f)          Administrative and Other Fees. Borrower agrees to pay the
administrative and other fees of Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by
Borrower and Administrative Agent.

  

55

 

  

2.10         Computation of Interest; Retroactive Adjustments of Applicable
Margin.

 

(a)          All computations of fees and interest shall be made on the basis of
a 360-day year and actual days elapsed, except that computations of interest in
respect of Floating Rate Borrowings shall be made on the basis of a 365-day year
(or 366-day year in a leap year). Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by Parent and Borrower as of any applicable date was
inaccurate at any time during which the Applicable Margin is determined by
reference to the Consolidated Leverage Ratio, and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher pricing for such
period, then Borrower shall be obligated to pay to Administrative Agent for the
account of the applicable Lenders or Issuing Bank, as the case may be, within
three (3) Business Days after demand by Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code of the United States, automatically and
without further action by Administrative Agent, any Lender or any Issuing Bank),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or any Issuing Bank, as the case may be, under
this Agreement. Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

2.11         Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Revolving Note, in the case of any Revolving Lender, or a Term Note, in
the case of any Term Loan Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. The Swingline Loans made by Swingline
Lender to Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of Swingline Lender. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

  

56

 

  

(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Revolving Percentage and/or Applicable Term Loan
Percentage, as the case may be (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. If and to the extent Administrative Agent shall not make such payments
to a Lender when due as set forth in the preceding sentence, then such unpaid
amounts shall accrue interest, payable by Administrative Agent, at the Federal
Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to such Lender. All payments received
by Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

  

57

 

  

(b)          Clawback.

 

(i)          Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. Administrative Agent shall use its
best efforts to provide Borrower with notice (but failure to provide such notice
shall not act as a waiver or limitation of any of Administrative Agent’s rights
under this Section 2.12(b)) of its intent to so fund to Borrower without having
received all Lenders’ share of such Borrowing. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Floating Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period, then
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or Issuing Bank hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or Issuing Bank, as the case may be, the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders or
Issuing Bank, as the case may be severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, within one (1) Business Day. If and to
the extent such Lender or Issuing Bank shall not return such funds to
Administrative Agent when due as set forth in the preceding sentence, then such
unpaid amounts shall accrue interest, payable to Administrative Agent, at the
Federal Funds Rate from the due date until (but not including) the date on which
Administrative Agent receives such funds from such Lender or Issuing Bank.

 

A notice of Administrative Agent to any Lender, Issuing Bank or Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, then Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

  

58

 

  

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Swingline Loans and/or in
Letters of Credit and to make payments pursuant to Section 11.04(d) are several
and not joint. The failure of any Lender to make any Loan, to fund any
participation or to make any payment under Section 11.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(d).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in Swingline Loans or Letter of Credit Liabilities held by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Swingline Loans or Letter of Credit Liabilities of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
immediately restored to the extent of such recovery, without interest;

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Swingline Loans or Letter of Credit
Liabilities to any assignee or participant, other than an assignment to Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply); and

 

59

 





 

(iii)        the provisions of this Section shall be disregarded to the extent
necessary to conform to the intended treatment of the Loans in connection with
any Extension Permitted Amendment or Incremental Amendment.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Amount Limitations.

 



Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, Issuing Bank shall not be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.06(a) shall take effect, if immediately after the making of such
Loan, the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

(a)          the aggregate principal amount of all outstanding Revolving Loans
and Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time; or

 

(b)          the sum of (x) Total Outstandings plus (y) Total Bridge Facility
Outstandings would exceed the Borrowing Base at such time.

 

2.15         Incremental Loans.     Borrower may, from time to time, on up to
four (4) occasions during the term of this Agreement, by written notice to
Administrative Agent, elect to increase the Revolving Commitments or enter into
one or more tranches of incremental term loans (each an “Incremental Term
Loan”), in each case in minimum increments of $25,000,000 (or such other amount
as may be acceptable to Issuing Bank, Administrative Agent and Borrower), so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $125,000,000. Any such election
must be made by the Borrower during the period from the Effective Date to the
date that is 30 days prior to the Revolving Termination Date (or such later date
to which the Revolving Commitments have been extended pursuant to any Extension
Permitted Amendment entered into in accordance with Section 2.18) in the case of
any election to increase the Revolving Commitments, or the Term Loan Maturity
Date (or such later date to which the maturity of the Term Loans has been
extended pursuant to any Extension Permitted Amendment entered into in
accordance with Section 2.18), in the case of any election to incur Incremental
Term Loans. Administrative Agent and/or its Affiliates shall use commercially
reasonable efforts, with the assistance of Borrower, to arrange a syndicate of
Lenders willing to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be (each existing Lender so agreeing to an increase in its
Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender” and each new bank, financial institution or other entity, an
“Augmenting Lender”). Each Increasing Lender and each Augmenting Lender
increasing or extending a Revolving Commitment shall be acceptable to Issuing
Bank and Swingline Lender. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.15. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.15 shall become effective on the date
agreed by Borrower, Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and Administrative Agent shall notify each Lender thereof.
Such Incremental Term Loans and increases in the Revolving Commitments shall be
evidenced by the execution and delivery Borrower, Administrative Agent and
Increasing Lender or Augmenting Lender (and, in the case of any increase or
extension of a Revolving Commitment, Issuing Bank and Swingline Lender), as the
case may be, of documentation acceptable to Administrative Agent.
Notwithstanding the foregoing, no increase in the Revolving Commitments (or in
the Revolving Commitment of any Lender) or tranche of Incremental Term Loans
shall become effective under this Section 2.15 unless, (i) on the date of such
effectiveness, (x) Administrative Agent shall have received such customary
certificates, documents and opinion letters as it may reasonably request (it
being understood and agreed that the forms of certificates, documents and
opinion letters delivered pursuant to Section 5.01(a)(ii) through (vi) shall be
acceptable), (y)(A) the conditions set forth in Section 5.02(a) and (b) shall be
satisfied and (B) after giving effect to the increase in the Revolving
Commitments and the Incremental Term Loans to be made on such date, the sum of
(1) Total Outstandings plus (2) Total Bridge Facility Outstandings shall not
exceed the Borrowing Base, and (z) Borrower shall be in pro forma compliance
with the covenants set forth in Section 8.14 after giving effect to any Loans to
be made on such date and the application of the proceeds therefrom as if made
and applied on such date, and, Administrative Agent shall have received a
certificate certifying as to the satisfaction of each of clauses (x), (y) and
(z) dated such date (including calculations in reasonable detail showing pro
forma compliance with the covenants in Section 8.14) and executed by a
Responsible Officer of Borrower, which certificate can be incorporated into and
constitute a part of an Incremental Amendment executed by Borrower pursuant to
this Section 2.15. On the Effective Date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to Administrative
Agent such amounts in immediately available funds as Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Revolving Commitment Percentage
of such outstanding Revolving Loans, and (ii) except in the case of any
Incremental Term Loans, Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
Borrower, in accordance with the requirements of Section 2.01(a)). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
Borrower pursuant to the provisions of Section 3.05 if the deemed payment occurs
other than on the last day of the related Interest Periods. Revolving Loans made
pursuant to any increased Revolving Commitment and the Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans and the
initial Term Loans, (b) in the case of Incremental Term Loans, (x) shall not
mature earlier than the Term Loan Maturity Date (but may have amortization prior
to such date) and (y) shall have the weighted average life to maturity no
shorter than the weighted average life to maturity of the initial Term Loans,
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the initial Term Loans, as applicable;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Term Loan Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Term Loan Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans and the initial Term Loans. Increases in Revolving Commitments and
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Amendment”) of this Agreement and, as appropriate,
the other Loan Documents, executed by Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, Administrative Agent, and, in the case of increases in
Revolving Commitment, Issuing Bank and Swingline Lender. The Incremental
Amendment may, without the consent of any other Lenders (except as expressly
required pursuant to Section 11.01), effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of Administrative Agent, to effect the provisions of this
Section 2.15. Nothing contained in this Section 2.15 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

 

60

 

 

2.16         Extension of Revolving Termination Date.

 



Borrower shall have the right, exercisable one time, to extend the Revolving
Termination Date by one year. Borrower may exercise such right only by executing
and delivering to Administrative Agent at least sixty (60) days but not more
than one hundred eighty (180) days prior to the current Revolving Termination
Date, a written request for such extension (an “Extension Request”).
Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for one
year effective upon receipt by Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) on and as of such
date; provided, if any such representations and warranties specifically refer to
an earlier date, they shall be true and correct in all material respects (except
to the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) as of such earlier date; and except for changes in factual
circumstances not expressly prohibited under the Loan Documents and (y) Borrower
shall have paid the fees payable under Section 2.09(e). At any time prior to the
effectiveness of any such extension, upon Administrative Agent’s request,
Borrower shall deliver to Administrative Agent a certificate from the chief
executive officer or chief financial officer certifying the matters referred to
in the immediately preceding clauses (x)(A) and (x)(B).

 

61

 

 

2.17         Extension Offers.



 

(a)          Borrower may on one or more occasions, by written notice to
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Revolving Lenders and/or Term Loan Lenders to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by
Administrative Agent and reasonably acceptable to Borrower. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be less than ten (10) Business
Days nor more than thirty (30) Business Days after the date of such notice,
unless otherwise agreed to by Administrative Agent). Extension Permitted
Amendments shall become effective (x) in the case of Revolving Loans, only with
respect to the Revolving Loans of the Revolving Lenders that accept the
applicable Extension Offer and (y) in the case of Term Loans, only to the Term
Loans of the Term Loan Lenders that accept the applicable Extension Offer or
(such Revolving Lenders and/or Term Lenders, as applicable, the “Extending
Lenders”).

 

(b)          An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by Parent, Borrower, each applicable
Extending Lender and Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Event of Default shall have
occurred and be continuing on the date of effectiveness thereof; (ii) on the
date of effectiveness thereof, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified as to “materiality,” “Material Adverse Effect” or similar language, in
which case it shall be true and correct in all respects (after giving effect to
any such qualification)) on and as of such date; provided, if any such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date; and (iii) Parent and Borrower shall have delivered to Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by
Administrative Agent in connection therewith. Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of
Administrative Agent, to give effect to the provisions of this Section.

 

62

 

 

(c)          In the case of Extension Offers in respect of Revolving Loans,
unless otherwise agreed to by the applicable Extending Lenders, including any
Lender in its separate capacity as an Issuing Bank or Swingline Lender, Borrower
and Administrative Agent, (x) no Extension Permitted Amendment shall have any
affect on the provisions set forth in Sections 2.03, 2.04 and 2.20, (y) Issuing
Bank shall not have any obligation to issue, amend, modify, renew or extend any
Letter of Credit pursuant to any Extension Permitted Amendment unless it shall
have expressly consented thereto in its capacity as an Issuing Bank and (z)
Swingline Lender shall have no obligation to make Swingline Loans pursuant to
any Extension Permitted Amendment unless it shall have expressly consented
thereto in its capacity as Swingline Lender and, in the case of the foregoing
clauses (y) and (z), the Extending Lenders shall have expressly consented to
participation provisions in respect of Letter of Credit Liabilities and
Swingline Loans consistent with the provisions set forth in Sections 2.03 and
2.04.

 

2.18         Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable Law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

 

(a)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(b)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.02 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 2.13 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Bank or Swingline Lender hereunder; third, to Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender in accordance with subsection (e) below; fourth, as Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, Issuing Bank or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.03(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

63

 

 

(c)          Certain Fees.

 

(i)          No Defaulting Lender shall be entitled to receive any fee payable
under Sections 2.09(b) or 2.09(c) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(ii)         Each Defaulting Lender shall be entitled to receive the fee payable
under Section 2.09(d) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

 

(iii)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), Borrower shall
(x) pay to each Revolving Lender that is Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Revolving Lender that is Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Revolving Lenders
that are Non-Defaulting Lenders in accordance with their respective Revolving
Commitment Percentages (determined without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) no Default shall exist at
such time and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

64

 

 

(e)          Cash Collateral, Repayment of Swingline Loans.

 

(i)          If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

(ii)         At any time that there shall exist a Defaulting Lender, within
one (1) Business Day following the written request of Administrative Agent or
Issuing Bank (with a copy to Administrative Agent), Borrower shall Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)        Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to Administrative Agent, for the benefit of
Issuing Bank, and agree to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than Administrative Agent and Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iv)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

65

 

 

(v)         Cash Collateral (or the appropriate portion thereof) provided to
reduce Issuing Bank’s Fronting Exposure shall no longer be required to be held
as Cash Collateral pursuant to this subsection following (x) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Revolving Lender), or (y) the determination by
Administrative Agent and Issuing Bank that there exists excess Cash Collateral;
provided that, subject to the immediately preceding subsection (b), the Person
providing Cash Collateral and Issuing Bank may (but shall not be obligated to)
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)          Defaulting Lender Cure. If Borrower, Administrative Agent,
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)          New Swingline Loans/Letters of Credit. So long as any Revolving
Lender is a Defaulting Lender, (i) Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) Issuing Bank shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

(h)          Purchase of Defaulting Lender’s Commitment. During any period that
a Lender is a Defaulting Lender, Borrower may, by Borrower giving written notice
thereof to Administrative Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitment and Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 11.06(c). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 11.06(c),
shall pay to Administrative Agent an assignment fee in the amount of $4,500. The
exercise by Borrower of its rights under this Section shall be at Borrower’s
sole cost and expense and at no cost or expense to Administrative Agent or any
of the Lenders.

 

66

 

 

2.19         Guaranties. Pursuant to Parent Guaranty, Parent shall
unconditionally Guarantee in favor of Administrative Agent and Lenders the full
payment and performance of the Obligations. Pursuant to the Subsidiary Guaranty
or an addendum thereto in the form attached to the Subsidiary Guaranty, Parent
and Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary
Guaranty unconditionally guarantying in favor of Administrative Agent and
Lenders the full payment and performance of the Obligations.

 

2.20         Letter of Credit Collateral Account.

 



(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, Borrower hereby
pledges and grants to Administrative Agent, for the ratable benefit of
Administrative Agent, Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by Issuing Bank as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Letter of Credit
Collateral Account shall be subject to withdrawal only as provided in this
Section.

 

(b)          Amounts on deposit in the Letter of Credit Collateral Account shall
be invested and reinvested by Administrative Agent in such Cash Equivalents as
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of Administrative Agent for the ratable benefit of
Administrative Agent, Issuing Bank and the Lenders; provided, that all earnings
on such investments will be credited to and retained in the Letter of Credit
Collateral Account. Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Letter of Credit Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which Administrative Agent
accords other funds deposited with Administrative Agent, it being understood
that Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any funds
held in the Letter of Credit Collateral Account.

 

(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, Borrower and the Lenders authorize
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse Issuing Bank for the payment made by Issuing
Bank to the beneficiary with respect to such drawing.

 

67

 

 

(d)          If an Event of Default exists, Administrative Agent may (and, if
instructed by the Required Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.

 

(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, Administrative Agent shall, from time to time, at the request of
Borrower, deliver to Borrower within ten (10) Business Days after Administrative
Agent’s receipt of such request from Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, Administrative Agent shall deliver to Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Letter of Credit Collateral Account.

 

(f)          Borrower shall pay to Administrative Agent from time to time such
fees as Administrative Agent normally charges for similar services in connection
with Administrative Agent’s administration of the Letter of Credit Collateral
Account and investments and reinvestments of funds therein.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01         Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes, except as required by applicable
Laws. If applicable Laws require Borrower or Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by Borrower or Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

68

 

 

(ii)         If Borrower or Administrative Agent shall be required to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then (A) Administrative Agent or Borrower,
as applicable, shall withhold or make such deductions as are determined by
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) Administrative Agent or
Borrower, as applicable, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the applicable Recipient, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)          Payment of Other Taxes by Borrower. Without limiting the provisions
of subsection (a) above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications.

 

(i)          Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby, indemnify each Recipient, without duplication,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by Borrower or
Administrative Agent or paid by Administrative Agent, such Lender or Issuing
Bank, as the case may be, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender or (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender or Issuing Bank,
shall be conclusive absent manifest error.

 

(iii)        Each Lender shall severally indemnify Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.06(b)(iii)(B) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this
subparagraph (ii).

 

69

 

 

(d)          Evidence of Payments. Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Each Lender shall deliver to Borrower and to Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding Tax purposes in the applicable jurisdiction.

 

(ii)         Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

70

 

 

(1)         executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2)         executed originals of Internal Revenue Service Form W-8ECI,

 

(3)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(4)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1, G-2, G-3 or G-4, as
applicable, to the effect that such Foreign Lender, or beneficial owner thereof,
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or

 

(5)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)        Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender. Notwithstanding anything to the contrary in
clauses (i) and (ii), the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (e)(ii)(B)(1)-(4) and (e)(iii) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

71

 

 

(iv)        If a payment made to a Lender by or on account of any obligation of
Borrower hereunder or under any other Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subparagraph (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender or Issuing Bank, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender. If Administrative Agent, any Lender or Issuing
Bank determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent, such Lender or Issuing Bank , as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent, such Lender or Issuing Bank, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Administrative Agent, such Lender or
Issuing Bank in the event Administrative Agent, such Lender or Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent, such Lender or Issuing Bank be required to pay any amount
to Borrower pursuant to this paragraph (f) the payment of which would place the
Administrative Agent, such Lender or Issuing Bank in a less favorable net
after-Tax position than the Administrative Agent, such Lender or Issuing Bank
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require
Administrative Agent, any Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to Borrower or any other Person.

 

72

 

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Loans based on the Eurodollar Rate or to convert Floating Rate Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of, or material restriction on, such Lender making or maintaining
Loans based on the Eurodollar Rate, the Loans of such Lender shall, if necessary
to avoid such illegality or material restriction, bear interest at the
Substitute Rate, in each case until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), convert all Eurodollar Loans of
such Lender to Floating Rate Loans (the interest rate on which Floating Rate
Loans of such Lender shall, if necessary to avoid such illegality, accrue at the
Substitute Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the
interest rate applicable to such Lender by referencing the Substitute Rate until
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such conversion, Borrower shall also pay accrued
interest on the amount so converted.

 

3.03         Inability to Determine Rates.     If Required Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
Floating Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Loan,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate, for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed Floating Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan or the LIBOR Market Index Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR Market Index Rate, the Floating
Rate Loans shall accrue interest at the Substitute Rate, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Loans that will bear interest at the Substitute Rate in the amount
specified therein.





 

73

 



 

3.04         Increased Costs; Reserves on Eurodollar Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, assessment, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)         subject Administrative Agent, any Lender or Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, (C) Connection Income Taxes and
(D) Other Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)        impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost or increase
liquidity requirements to Administrative Agent, such Lender or Issuing Bank of
making or maintaining any Loan or of participating in, issuing or maintain any
Letter of Credit, or to reduce the amount of any sum received or receivable by
Administrative Agent, such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of Administrative
Agent, such Lender or Issuing Bank, then Borrower will pay to Administrative
Agent, such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate Administrative Agent, such Lender or Issuing Bank,
as the case may be, for such additional costs or expenses related to such
liquidity requirements incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or Issuing Bank or
the Loans made by, or participations in Letters of Credit held by, such Lender
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

 

74

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’ or Issuing Bank’s s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or Issuing Bank, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-(9-)month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)          Reserves on Eurodollar Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that Borrower shall have received at least ten (10) days’ prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

3.05         Compensation for Losses.   Upon demand of any Lender (with a copy
to Administrative Agent) from time to time, Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)          any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by Borrower; or

 

(c)          any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.13;

 

75

 

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 



(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, Issuing Bank or any Governmental Authority for the account
of any Lender or Issuing Bank pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or Issuing Bank shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or Issuing Bank, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or Issuing Bank, as the case may be, to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or Issuing Bank, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07         Survival.   All of Borrower’s, each Lender’s, Issuing Bank’s and
Administrative Agent’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of Administrative Agent.

 

Article IV.
Borrowing Base

 

4.01         Initial Borrowing Base.     As of the Effective Date, the Borrowing
Base shall consist of the Initial Borrowing Base Properties.

 

76

 

 

4.02         Changes in Borrowing Base Calculation.    Each change in the
Borrowing Base shall be effective upon receipt of a new Borrowing Base Report
pursuant to Section 7.02(b); provided that any increase in the Borrowing Base
reflected in such Borrowing Base Report shall not become effective until (a) the
first (1st) Business Day following admission of any new Borrowing Base Property,
and (b) the fifth (5th) Business Day following delivery of the new Borrowing
Base Report in all other instances, and provided, further, that any change in
the Borrowing Base as a result of the admission of an Acceptable Property into
the Borrowing Base pursuant to Section 4.03 shall be effective upon the date
that such Acceptable Property is admitted into the Borrowing Base.

 

4.03         Requests for Admission into Borrowing Base.   Borrower shall
provide Administrative Agent with a written request for an Acceptable Property
to be admitted into the Borrowing Base. Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) UCC searches
related to the applicable Property Owner and the owners of the Equity Interests
of such Property Owner; (d) the documents and information with respect to such
Acceptable Property listed in Section 4.11; (e) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base with such Acceptable Property included in the Borrowing Base;
(f) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that Parent and Borrower will be in compliance with the terms
of this Agreement with the inclusion of such Acceptable Property included the
calculation of the Borrowing Base; and (g) such other customary information
reasonably requested by Administrative Agent as shall be necessary in order for
Administrative Agent to determine whether such Acceptable Property is eligible
to be a Borrowing Base Property.

 

4.04         Eligibility. In order for an Acceptable Property to be eligible for
inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:

 

(a)          all Property Information with respect to such Acceptable Property
shall be reasonably acceptable to Administrative Agent;

 

(b)          no Material Title Defect with respect to such Acceptable Property
shall exist;

 

(c)          such Acceptable Property shall have reasonably satisfactory access
to public utilities;

 

(d)          the admission of such Acceptable Property into the Borrowing Base
shall not breach any obligation of Borrower under any Contractual Obligation;

 

(e)          the Acceptable Environmental Report with respect to such Acceptable
Property shall not reveal any Material Environmental Event; and

 

(f)          the property condition report with respect to such Acceptable
Property shall not reveal any material defects.

 

77

 

 

4.05         Approval of Borrowing Base Properties. Each Acceptable Property
shall be subject to Administrative Agent’s approval for admission into the
Borrowing Base. Administrative Agent hereby approves all Initial Borrowing Base
Properties for admission into the Borrowing Base.

 



 

4.06         Liens on Borrowing Base Properties. An Acceptable Property shall
not be admitted into the Borrowing Base until: (a) Borrower and any applicable
Pledgors shall have executed and delivered (or caused to be executed and
delivered) a Subsidiary Guaranty and a Pledge Agreement covering the Equity
Interests with respect to the applicable Property Owner and such Property
Owner’s general partner, if such Property Owner is a limited partnership; and
(b) Borrower shall have delivered to Administrative Agent all of the Property
Information listed in Section 4.11.

 

4.07         Notice of Admission of New Borrowing Base Properties. If, after the
date of this Agreement, an Acceptable Property meets all the requirements to be
included in the Borrowing Base set forth in this Article IV, then Administrative
Agent shall notify Borrower and Lenders in writing (a) that such Acceptable
Property is admitted into the Borrowing Base, and (b) of any changes to the
Borrowing Base as a result of the admission of such Acceptable Property into the
Borrowing Base.

 

4.08         RESERVED.

 

4.09         Release of Borrowing Base Property. Borrower shall provide
Administrative Agent with no less than five (5) Business Days written notice of
any proposed sale, refinancing or other permanent disposition of any Borrowing
Base Property, and in connection therewith, Administrative Agent shall release
such Borrowing Base Property from the Borrowing Base and any and all Liens in
the Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that no Default exists before and after giving effect thereto (other than
Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base) and the Release Condition shall be satisfied; provided,
further, that Administrative Agent shall have no obligation to release any such
Liens or obligations without a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
without such Borrowing Base Property and a Compliance Certificate setting forth
in reasonable detail the calculations required to show that Parent and Borrower
are in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release. In addition, to the extent
Administrative Agent has received a Subsidiary Guaranty and/or Equity Interest
collateral with respect to any Company or Property which does not own, directly
or indirectly, a Borrowing Base Property, provided no Default is then in
existence, Administrative Agent will release such Subsidiary Guaranty and/or
Equity Interest collateral upon the request of Borrower in connection with any
sale or financing not prohibited under this Agreement or the creation of any
joint venture Investment not prohibited hereunder.

 

4.10         Exclusion Events. Each of the following events shall be an
“Exclusion Event” with respect to a Borrowing Base Property:

 

78

 

 

(a)          a Material Environmental Event shall exist in respect of such
Borrowing Base Property, regardless of the time when such Material Environmental
Event arose, which Administrative Agent determines, acting reasonably and in
good faith, materially impairs the Borrowing Base Asset Value or marketability
of such Borrowing Base Property;

 

(b)          Administrative Agent determines that such Borrowing Base Property
has suffered a Material Property Event after the date such Property was admitted
into the Borrowing Base (or in the case of an uninsured Casualty, in respect of
such Borrowing Base Property, is reasonably likely to become a Material Property
Event) which Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Borrowing Base Asset Value or marketability of
such Borrowing Base Property;

 

(c)          (i) any default by any Property Owner, as tenant under any
applicable Acceptable Ground Lease, in the observance or performance of any
material term, covenant, or condition of any applicable Acceptable Ground Lease
on the part of such Property Owner to be observed or performed and said default
is not cured following the expiration of any applicable grace and notice periods
therein provided, or (ii) the leasehold estate created by any applicable
Acceptable Ground Lease shall be surrendered or (iii) any applicable Acceptable
Ground Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and

 

(d)          The Improvements have been damaged (ordinary wear and tear
excepted) and not repaired or are the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or adverse zoning proceeding, except
as could not reasonably be expected to cause a Material Property Event.

 

After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base.
Borrowing Base Properties which have been subject to an Exclusion Event may, at
Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in
Section 4.09.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV. Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.

 

79

 

 

4.11         Documentation Required with Respect to Borrowing Base Properties.
Borrower shall deliver, or shall cause the applicable Property Owner to deliver,
each of the following with respect to each Acceptable Property to be admitted to
the Borrowing Base:

 

(a)          UCC-1 financing statements which shall have been furnished for
filing in all filing offices that Administrative Agent may reasonably require;

 

(b)          if such Acceptable Property is held pursuant to an Acceptable
Ground Lease, true and correct copies of such Acceptable Ground Lease and any
Guarantees thereof; and (ii) to the extent required by Administrative Agent or
the Required Lenders in their reasonable discretion, recognition agreements and
estoppel certificates executed by the lessor under such Acceptable Ground Lease,
in form and content reasonably satisfactory to Administrative Agent or the
Required Lenders, as applicable;

 

(c)          a true and correct rent roll for such Acceptable Property; and

 

(d)          a current property conditions report performed by an engineer
reasonably satisfactory to Administrative Agent.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01         Conditions to Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)          Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to Administrative Agent:

 

(i)          executed counterparts of this Agreement, Parent Guaranty, the
Subsidiary Guaranty and the applicable Pledge Agreements;

 

(ii)         Revolving Notes and Term Notes executed by Borrower in favor of
each Lender who has requested a Note on or prior to the date that is two
Business Days prior to the Effective Date and the Swingline Note executed by
Borrower;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

 

80

 

 

(iv)        such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not have a Material Adverse Effect;

 

(v)         a favorable opinion of legal counsel to the Loan Parties and local
counsel to the Loan Parties in the jurisdictions in which the Property Owners of
the Initial Borrowing Base Properties are organized, in each case, addressed to
Administrative Agent and each Lender, addressing such matters with respect to
the Loan Parties as Administrative Agent may reasonably request;

 

(vi)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)       a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Pro Forma Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(viii)      a duly completed Borrowing Base Report and Compliance Certificate as
of the Effective Date, signed by a Responsible Officer of Borrower;

 

(ix)         to the extent requested by the Administrative Agent with respect to
any Initial Borrowing Base Property, the Property Information with respect to
such Initial Borrowing Base Property (which Property Information may be made
available through an electronic database);

 

(x)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xi)         evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under the Existing Revolving Credit Agreement shall have been
paid in full and all guarantees in respect of, and Liens securing, such
indebtedness, liabilities or other obligations have been released; and

 

(xii)        such other certificates, documents, consents or opinions as
Administrative Agent shall reasonably request as further described in the list
of closing documents attached hereto as Exhibit F.

 

81

 

 

(b)          Any fees required to be paid on or before the Effective Date shall
have been paid.

 

(c)          Unless waived by Administrative Agent, Borrower shall have paid all
fees, charges and disbursements of counsel to Administrative Agent (directly to
such counsel if requested by Administrative Agent) to the extent invoiced at
least two days prior to the Effective Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Administrative
Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement or an
Assignment and Assumption shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Effective Date specifying its objection thereto.

 

5.02         Conditions to all Credit Extensions. The obligation of each Lender
to honor any request for a Credit Extension is subject to the following
conditions precedent:

 

(a)          The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the date of such Credit Extension; provided, if any
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in which case it shall be true and correct
in all respects (after giving effect to any such qualification)) as of such
earlier date; provided, further, that, for purposes of this Section 5.02, the
representations and warranties contained in Section 6.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Section 7.01(b).

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          In the case of the borrowing of Loans, the Administrative Agent
shall have received a timely Loan Notice, in the case of a Swingline Loan,
Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance of a Letter of Credit Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit.

 

82

 

 

(d)          After giving effect to such proposed Credit Extension, (x) the
Total Revolving Outstandings do not exceed the aggregate Revolving Commitments
and (y) the sum of Total Outstandings plus Total Bridge Facility Outstandings
does not exceed the Borrowing Base.

 

Each request for a Credit Extension described in clause (c) above submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a), (b), and (d) have been satisfied on and as of the
date of the applicable Credit Extension.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent, the
Lenders and Issuing Bank that:

 

6.01         Existence, Qualification and Power; Compliance with Laws. Parent,
Borrower and each Subsidiary Guarantor (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.

 

6.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

83

 

 

6.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Parent as of the date thereof and their results of operations for each period
covered thereby in accordance with GAAP consistently applied throughout the each
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Parent as of the date thereof, including liabilities for Taxes,
material commitments and Indebtedness.

 

(b)          The most recent unaudited consolidated and consolidating balance
sheets of Parent delivered pursuant to Section 7.01(b) (it being acknowledged
that, as of the Effective Date, no such balance sheets or statements have been
so delivered), and the related consolidated and consolidating statements of
income or operations, consolidated shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)          The consolidated and consolidating pro forma balance sheets of
Parent as of the Effective Date, and the related consolidated and consolidating
pro forma statements of income for the portion of the fiscal year then ended
(the “Pro Forma Financial Statements”), certified by the chief financial officer
or treasurer of Parent, copies of which have been furnished to each Lender,
fairly present the consolidated and consolidating pro forma financial condition
of Parent as of such date, and the consolidated and consolidating pro forma
results of operations of Parent for the period ended on such date, all in
accordance with GAAP.

 

(d)          From and after the date of the Audited Financial Statements, and
thereafter, from and after the date of the most recent financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.

 

84

 

 

6.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of any Company without independent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06.

 

6.07         No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

6.08         Ownership of Property; Liens; Equity Interests. Each Property Owner
has good record and marketable title in fee simple to, or valid leasehold
interests in, all Borrowing Base Properties necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each applicable Property Owner has good record and marketable
fee simple title (or, in the case of Acceptable Ground Leases, a valid
leasehold) to the Borrowing Base Property owned by such Property Owner, subject
only to Liens permitted by Section 8.01. All of the outstanding Equity Interests
in each Property Owner have been validly issued, are fully paid and
nonassessable and are owned by the applicable Pledgors free and clear of all
Liens (other than Liens permitted by Section 8.01).

 

6.09         Environmental Compliance.

 

(a)          The Companies conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof Parent
and Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          To the best of Borrower’s knowledge, without independent
investigation, and except as otherwise may be disclosed in any Environmental
Assessment, or as may be indicated in an Environmental Report delivered to
Administrative Agent and except, in each case, to the extent the same could not
reasonably be expected to have a Material Adverse Effect or constitute a
Material Environmental Event: (i) no Borrowing Base Property has been used
(A) for landfilling, dumping, or other waste or Hazardous Material disposal
activities or operations in violation of Environmental Laws, or (B) for
generation, storage, use, sale, treatment, processing, or recycling of any
Hazardous Material, in violation of Environmental Laws, or for any other use
that has resulted in Contamination; (ii) there is no Hazardous Material, storage
tank (or similar vessel) whether underground or otherwise, sump or well
currently on any Property; (iii) no Company has received any written notice of,
or has actual knowledge of, any Environmental Claim or any completed, pending,
proposed or threatened investigation or inquiry concerning the presence or
release of any Hazardous Material on any Property or concerning whether any
condition, use or activity on any Property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

85

 

 

(c)          Even though a Loan Party may have provided Administrative Agent
with an Environmental Report or other environmental report or assessment
together with other relevant information regarding the environmental condition
of the Borrowing Base Properties, Borrower acknowledges and agrees that
Administrative Agent is not accepting the Borrowing Base Properties hereunder
based solely on that report, assessment, or information. Rather Administrative
Agent has relied on the assessments, reports, and representations and warranties
of Borrower in this Agreement and Administrative Agent is not waiving any of its
rights and remedies in the environmental provisions of this Agreement, or any
other Loan Document.

 

6.10         Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.

 

6.11         Taxes. The Companies have filed all material Federal, state and
other Tax returns and reports required to be filed, and have paid all material
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect.

 

6.12         ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of Parent
and Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. Parent and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

86

 

 

(b)          There are no pending or, to the best knowledge of Parent and
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.

 

(c)          (i)          No ERISA Event has occurred, and neither Parent nor
any ERISA Affiliate is aware of any fact, event or circumstance that would
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) Parent and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most-recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither Parent nor any ERISA Affiliate knows of any
facts or circumstances that would cause the funding target attainment percentage
for any such plan to drop below 60% as of the most-recent valuation date;
(iv) neither Parent nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither Parent nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan, in each case, that would result
in a liability, individually, or in the aggregate, in excess of $20,000,000.

 

(d)          None of the assets of Parent, Borrower or Guarantor constitutes or
will constitute “plan assets” within the meaning of 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA, and none of the transactions
by or with Parent, Borrower or Guarantor are or will be subject to state
statutes applicable to Parent, Borrower or Guarantor regulating fiduciary
obligations with respect to, governmental plans which are substantially similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code currently
in effect.

 

6.13         Subsidiaries; Equity Interests. As of the Effective Date, Parent
and Borrower have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens (other than Liens permitted by Section 8.01). As of the
Effective Date, neither Parent nor Borrower has any direct or indirect Equity
Interests in any other Person other than those specifically disclosed in Part
(b) of Schedule 6.13. All of the outstanding Equity Interests in each Property
Owner have been validly issued, are fully paid and nonassessable and are owned
by the applicable holders in the amounts specified on Part (c) of Schedule 6.13
free and clear of all Liens (other than Liens permitted by Section 8.01).

 

87

 

 

6.14         Margin Regulations; Investment Company Act.

 

(a)          Neither Parent nor Borrower is engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)          None of Parent, Borrower, any Person Controlling Borrower, or any
other Company is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

6.15         Disclosure. Parent and Borrower have disclosed to Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Company is subject, and all other matters known to
them, that, individually or in the aggregate, would have a Material Adverse
Effect. The reports, financial statements, certificates or other information
furnished (whether in writing or orally) by or on behalf of any Company to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or fail to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that with respect to projected financial information,
Parent and Borrower represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time made.

 

6.16         Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not have a Material Adverse Effect.

 

6.17         Taxpayer Identification Number. As of the date hereof, each Loan
Party’s true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.

 

6.18         Intellectual Property; Licenses, Etc. Each Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person except, in each case, where the failure to do so would not
have a Material Adverse Effect. To the best knowledge of each Loan Party, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect. Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

88

 

 

 

6.19         Representations Concerning Leases. Borrower and the applicable
Property Owners have delivered true and correct copies of each rent roll as
required by Section 4.11(c).

 

6.20         Solvency.  No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to any Loan, the fair saleable value of each Loan Party’s assets
exceeds and will, immediately following the making of any such Loan, exceed such
Loan Party’s total liabilities, including subordinated, unliquidated, disputed
and contingent liabilities. No Loan Party’s assets constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted,
nor will its assets constitute unreasonably small capital immediately following
the making of any Loan. No Loan Party intends to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by such Loan Party and the amounts to be payable
on or in respect of obligations of such Loan Party). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven
(7) years, and neither Borrower nor any other Loan Party in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Loan Party is
contemplating either the filing of a petition by it under any Debtor Relief Laws
or the liquidation of all or a major portion of its assets or property, and no
Loan Party has knowledge of any Person contemplating the filing of any such
petition against it or any other Loan Party.

 

6.21         REIT Status of Parent.   ARCT has elected to qualify as a REIT
commencing with its taxable year ending December 31, 2011 through the time of
effectiveness of the Permitted Merger Transaction.

 

6.22         Labor Matters.   There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened in writing against any Company, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Company or, to best of any Company’s
knowledge, threatened in writing against any Company which, in either case,
would result in a Material Adverse Effect, and (b) no significant strike, labor
dispute, slowdown or stoppage is pending against any Company or, to the best of
any Company’s knowledge, threatened in writing against any Company which would
result in a Material Adverse Effect.

 

6.23         Ground Lease Representation.

 

(a)          The applicable Property Owner has delivered to Administrative Agent
true and correct copies of each Acceptable Ground Lease as required by
Section 4.11(b).

 

89

 

 

(b)          Each Acceptable Ground Lease is in full force and effect.

 

6.24         Borrowing Base Properties. To Borrower’s knowledge and except where
the failure of any of the following to be true and correct would not have a
Material Adverse Effect:

 

(a)          Each Borrowing Base Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property. No Loan Party has received any notice or claim from any
Person that a Borrowing Base Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
actual knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;

 

(b)          The Loan Parties have not directly or indirectly conveyed,
assigned, or otherwise disposed of, or transferred (or agreed to do so) any
development rights, air rights, or other similar rights, privileges, or
attributes with respect to a Borrowing Base Property, including those arising
under any zoning or property use ordinance or other Laws;

 

(c)          All utility services necessary for the use of each Borrowing Base
Property and the operation thereof for their intended purpose are available at
each Borrowing Base Property;

 

(d)          The current use of each Borrowing Base Property complies in all
material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting such Borrowing Base Property, all use
restrictions of any Governmental Authority having jurisdiction have been
satisfied;

 

(e)          No Borrowing Base Property is the subject of any pending or, to any
Loan Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding; and

 

(f)          There exists no Material Environmental Event in respect of any
Borrowing Base Property.

 

6.25         Patriot Act and Other Specified Laws.

 

(i)          To the extent applicable, each Loan Party is in compliance with the
(i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans will be
used, directly or indirectly, in violation of the United States Foreign Corrupt
Practices Act of 1977. No Loan Party is engaged in or has engaged in any course
of conduct that could subject any of its properties to any Lien, seizure or
other forfeiture under any criminal law, racketeer influenced and corrupt
organizations or other similar criminal laws. No Loan Party is named on the list
of Specially Designated Nationals and Blocked Persons maintained by the United
States Department of Treasury Office of Foreign Assets Control.

 

90

 

 



 

(ii)         No Loan Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii)  engages in any dealings or transactions prohibited by
Section 2 of such Executive Order, or, to the knowledge of Borrower after due
inquiry, is otherwise associated with any such Person in any manner that
violates such Section 2 and (iii) is a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01         Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and the Required Lenders:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC) (commencing with the fiscal
year ended December 31, 2012), a consolidated and consolidating balance sheet of
Parent as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, consolidated changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Grant
Thornton LLP or another independent certified public accountant of nationally
recognized standing reasonably acceptable to Required Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of Parent to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent;

  

91

 

 

(b)          as soon as available, but in any event within forty five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Parent (or, if earlier, five (5) days after the date required to be filed
with the SEC) (commencing with the fiscal quarter ended March 31, 2013), a
consolidated and consolidating balance sheet of Parent as at the end of such
fiscal quarter, the related consolidated and consolidating statements of income
or operations for such fiscal quarter and for the portion of Parent’s fiscal
year then ended, and the related consolidated changes in shareholders’ equity,
and cash flows for the portion of Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of Parent
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent; and

 

(c)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), (i) a statement of all income and expenses in
connection with each Borrowing Base Property, and (ii) for any Borrowing Base
Property subject to more than one (1) Lease Agreement, a rent roll, each
certified in writing as true and correct by Responsible Officer of Parent
together with a status report regarding the leasing activities with respect to
the Borrowing Base Properties and copies of any leases executed during the prior
calendar quarter.

 

As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02         Certificates; Other Information. Each of Parent and Borrower shall
deliver to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of Borrower (which delivery may, unless Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), upon the admission of an Acceptable Property
into the Borrowing Base, and upon the removal of any Property from the Borrowing
Base, a duly completed Borrowing Base Report signed by the chief executive
officer, chief financial officer, treasurer or controller of Borrower (which
delivery may, unless Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);



 

92

 

  

(c)          promptly after any request by Administrative Agent, copies of any
detailed audit opinions or review reports submitted to the board of directors
(or the audit committee of the board of directors) of Parent by independent
accountants in connection with the accounts or books of Parent;

 

(d)          promptly, and in any event within five (5) Business Days, after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of Parent, and copies
of all annual, regular, periodic and special reports and registration statements
which Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;

 

(e)         concurrently with the delivery of the financial statements referred
to in Sections 7.01(a), an annual budget for Parent, on a consolidated basis
prepared by Parent in the ordinary course of its business;

 

(f)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of Parent or Borrower pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 7.01 or
any other clause of this Section 7.02;

 

(g)         promptly, and in any event within five (5) Business Days after
receipt thereof by Parent or Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Company unless restricted from doing so by such agency;

 

(h)         simultaneously with any Disposition, notice of such Disposition; and

 

(i)          promptly, such additional information regarding the business,
financial or corporate affairs of Parent or Borrower or any Borrowing Base
Property, or compliance with the terms of the Loan Documents, as Administrative
Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent and Borrower posts such documents, or provides a link thereto on Parent
and Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on Parent and
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent). Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent and Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

  

93

 

  

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and Issuing Bank materials
and/or information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Parent, Borrower or their
Affiliates, or the respective Equity Interests of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ Equity Interests. Parent and Borrower hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Lead Arrangers, Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

7.03         Notices. Each of Parent and Borrower shall, upon becoming aware of
same, promptly notify Administrative Agent who shall notify each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
have a Material Adverse Effect;

 

(c)          of the occurrence of any ERISA Event which has resulted or would
result in liabilities of any Company in an aggregate amount in excess of
$20,000,000;

 

(d)          of any material litigation, arbitration or governmental
investigation or proceeding instituted or threatened in writing against any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 

(e)          of any actual or threatened in writing Condemnation of any portion
of any Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 

(f)          of any Casualty with respect to any Borrowing Base Property to the
extent such notice is required pursuant to Section 7.13(b);

  

94

 

  

(g)          of any material permit, license, certificate or approval required
with respect to any Borrowing Base Property lapses or ceases to be in full force
and effect or claim from any person that any Borrowing Base Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Law except to the extent that the same would not result in a Material
Adverse Effect; and

 

(h)          of any material change in accounting policies or financial
reporting practices by any Company, including any determination by Borrower
referred to in Section 2.10(b).

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04         Payment of Obligations. Each of Parent and Borrower shall, and
shall cause each other Loan Party to, pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including: (a) all Tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.

 

7.05         Preservation of Existence, Etc. Each of Parent and Borrower shall,
and shall cause each other Loan Party to (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.

 

7.06         Maintenance of Properties. Each of Parent and Borrower shall, and
shall cause each other Company to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so would
not result in a Material Adverse Effect; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Borrowing Base Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Borrowing Base Properties in
good order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.

 



95

 



 

7.07         Maintenance of Insurance. Each of Parent and Borrower shall, and
shall cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

7.08         Compliance with Laws. Each of Parent and Borrower shall, and shall
cause each other Subsidiary Guarantor to, comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not have a Material Adverse Effect.

 

7.09         Books and Records. Each of Parent and Borrower shall, and shall
cause each other Company to: (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Company, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
any Company, as the case may be.

  

7.10         Inspection Rights. Subject to the rights of tenants, each of Parent
and Borrower shall, and shall cause each other Loan Party to, permit
representatives and independent contractors of Administrative Agent (which may
be accompanied by representatives and independent contractors of one or more
Lenders) and, if an Event of Default has occurred and is continuing,
representatives and independent contractors of any Lender to visit and inspect
and photograph any Borrowing Base Property and any of its other properties, to
examine its corporate, financial and operating records, and all recorded data of
any kind or nature, regardless of the medium of recording including all
software, writings, plans, specifications and schematics, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers all at the expense of Borrower and at such reasonable
times during normal business hours, upon reasonable advance notice to the
applicable Loan Party and no more often than once in any period of twelve
(12) consecutive months unless an Event of Default has occurred and is
continuing; provided that when an Event of Default has occurred and is
continuing Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice, subject to the rights of tenants. Any inspection or audit of the
Borrowing Base Properties or the books and records, including recorded data of
any kind or nature, regardless of the medium of recording including software,
writings, plans, specifications and schematics of any Loan Party, or the
procuring of documents and financial and other information, by Administrative
Agent on behalf of itself or on behalf of Lenders shall be for Administrative
Agent’s and Lenders’ protection only, and shall not constitute any assumption of
responsibility to any Loan Party or anyone else with regard to the condition,
construction, maintenance or operation of the Borrowing Base Properties nor
Administrative Agent’s approval of any certification given to Administrative
Agent nor relieve any Loan Party of Borrower’s or any other Loan Party’s
obligations.

 



96

 



 

7.11         Use of Proceeds. Each of Parent and Borrower shall, and shall cause
each other Company to, use the proceeds of the Credit Extensions (a)  to finance
the acquisition of Properties; (b) to replace and refinance in full Borrower’s
existing $100,000,000 revolving credit facility evidenced by the Existing
Revolving Credit Agreement; (c) to pay and finance any cash distributions or
other cash payments to equity holders of ARCT in connection with the Permitted
Merger Transaction as set forth in the Merger Agreement as in effect as of the
date of this Agreement; and (d) for general corporate purposes, in each case,
not in contravention of any Law or of any Loan Document.

 

7.12         Environmental Matters. Each of Parent and Borrower shall, and shall
cause each other Loan Party to:

 

(a)          Violations; Notice to Administrative Agent. Use reasonable efforts
to:

 

(i)          Keep the Borrowing Base Properties free of Contamination;

 

(ii)         Promptly deliver to Administrative Agent a copy of each report
pertaining to any Property or to any Loan Party prepared by or on behalf of such
Loan Party pursuant to a material violation of any Environmental Requirement;
and

 

(iii)        As soon as practicable advise Administrative Agent in writing of
any Environmental Claim or of the discovery of any Contamination on any
Borrowing Base Property, as soon as any Loan Party first obtains knowledge
thereof, including a description of the nature and extent of the Environmental
Claim and/or Hazardous Material and all relevant circumstances.

 

7.13         Maintenance of Status. From and after the consummation of the
Permitted Merger Transaction, Parent shall maintain at least one class of common
shares which is subject to price quotations on The NASDAQ Stock Market or having
trading privileges on the New York Stock Exchange or any other national
securities exchange.

 

7.14         Ground Leases. Solely with respect to Borrowing Base Property, each
of Parent and Borrower shall, and shall cause each other Loan Party to:

 

(a)          Diligently perform and observe in all material respects all of the
terms, covenants, and conditions of any Acceptable Ground Lease as tenant under
such Acceptable Ground Lease; and

 

(b)          Promptly notify Administrative Agent of (i) the giving to the
applicable Property Owner of any notice of any default by such Property Owner
under any Acceptable Ground Lease and deliver to Administrative Agent a true
copy of each such notice within five (5) Business Days of such Property Owner’s
receipt thereof, and (ii) the obtaining of any knowledge of any bankruptcy,
reorganization, or insolvency of the landlord under any Acceptable Ground Lease
or of the receipt of any notice thereof, and deliver to Administrative Agent a
true copy of such notice within five (5) Business Days of the applicable
Property Owner’s receipt;

  

97

 

  

(c)          Exercise any individual option to extend or renew the term of an
Acceptable Ground Lease upon demand by Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Property Owner hereby expressly authorizes and
appoints Administrative Agent as its attorney-in-fact to exercise any such
option in the name of and upon behalf of such Property Owner, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 

If the applicable Property Owner shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Property Owner and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Property Owner to be performed or observed on behalf of such Property
Owner, to the end that the rights of such Property Owner in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Acceptable Ground Lease shall deliver to Administrative Agent
a copy of any notice of default under such Acceptable Ground Lease, then such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.

 

7.15         Borrowing Base Properties.

 

(a)          Except where the failure to comply with any of the following would
not have a Material Adverse Effect, each of Parent and Borrower shall, and shall
use commercially reasonable efforts to cause each other Loan Party or the
applicable tenant, to:

 

(b)          Pay all real estate and personal property taxes, assessments, water
rates or sewer rents, ground rents, maintenance charges, impositions, and any
other charges, including vault charges and license fees for the use of vaults,
chutes and similar areas adjoining any Borrowing Base Property, now or hereafter
levied or assessed or imposed against any Borrowing Base Property or any part
thereof (except those which are being contested in good faith by appropriate
proceedings diligently conducted).

 

(c)          Promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Borrowing Base Property (except those which are being contested in good
faith by appropriate proceedings diligently conducted), and in any event never
permit to be created or exist in respect of any Borrowing Base Property or any
part thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01.

  

98

 

  

(d)          Operate the Borrowing Base Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment.

 

(e)          Cause each other Loan Party to, to the extent owned and controlled
by a Loan Party, preserve, protect, renew, extend and retain all material rights
and privileges granted for or applicable to each Borrowing Base Property.

 

7.16         Subsidiary Guarantor Organizational Documents. Each of Parent and
Borrower shall, and shall cause each other Pledgor to, at its expense, maintain
the Organization Documents of each Subsidiary Guarantor in full force and
effect, without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

8.01         Liens. Each of Parent and Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, create, incur, assume or suffer
to exist any Lien upon any Collateral other than, with respect to the Borrowing
Base Properties, the following:

 

(a)          Liens pursuant to any Loan Document or, from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the Bridge
Credit Agreement or any agreements entered into in connection therewith;

 

(b)          Liens existing on the date hereof and listed on Schedule 8.01;

 

(c)          Liens for Taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

  

99

 

 

(e)          easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property disclosed in the Title Insurance Policies and which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(f)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(i);

 

(g)          the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person;

 

(h)          Liens securing obligations in the nature of personal property
financing leases for furniture, furnishings or similar assets, Capital Lease
Obligations and other purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the obligations secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, and (iii) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such Capital Leases;

 

(i)          Liens securing obligations in the nature of the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(j)          such other title and survey exceptions as Administrative Agent has
approved in writing in Administrative Agent’s reasonable discretion; and

 

(k)          with respect to all other Collateral, Liens described in
clauses (a) and (c) above.

 

8.02         Investments. Neither Parent nor Borrower shall have and shall not
permit the Companies to have any Investments other than:

 

(a)          Investments in the form of cash or Cash Equivalents;

 

(b)          Investments existing on the date hereof and set forth on
Schedule 6.13;

 

(c)          advances to officers, directors and employees of Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)          Investments of the Guarantors and Borrower in the form of Equity
Interests and investments of Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
functional retail, industrial, manufacturing, warehouse/distribution and/or
office properties located within the United States, provided in each case the
Investments held by Borrower or Subsidiary are in accordance with the provisions
of this Section 8.02 other than this Section 8.02(d);

  

100

 

  

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)           Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed twenty (20.0%) of Total Asset Value;

 

(g)          Investments in mortgages and mezzanine loans not to at any time
exceed ten percent (10.0%) of Total Asset Value;

 

(h)          Investments in unimproved land holdings not to at any time exceed
ten percent (10.0%) of Total Asset Value;

 

(i)           Investments in Construction in Progress not to at any time exceed
ten percent (10.0%) of Total Asset Value;

 

(j)           Investments by Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent or Borrower now or
hereafter outstanding to the extent permitted under Section 8.05 below; and

 

(k)          Investments permitted under applicable Law in the publicly-traded
Equity Interests of REITs or other real estate companies conducting business,
services or activities substantially similar or related to those engaged in by
Parent and its Subsidiaries on the Effective Date not to at any time exceed two
and one half percent (2.5%) of Total Asset Value;

 

provided, that the aggregate Investments of the types described in clauses (f)
through (k) above shall not at any time exceed twenty five percent (25%) of
Total Asset Value.

 

8.03         Fundamental Changes. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)          any Loan Party (other than Parent or Borrower) may merge with
(i) Parent or Borrower, provided that Parent or Borrower, as applicable, shall
be the continuing or surviving Person, or (ii) any other Loan Party, or
(iii) any other Person provided that, if it owns a Borrowing Base Property and
is not the surviving entity, then Borrower has complied with Section 4.09 to
remove such Borrowing Base Property from the Borrowing Base;

  

101

 

  

(b)          any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)          any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; provided that if such
Property is a Borrowing Base Property, then Borrower shall have complied with
Section 4.09;

 

(d)          Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in
Section 8.14 below after giving effect to such transaction, and Borrower obtains
the prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)          Parent and Borrower may consummate the Permitted Merger
Transaction.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04         Dispositions. Each of Parent, Borrower or any Loan Party shall not
make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that (i) if such Property is a Borrowing Base
Property, then Borrower shall have complied with Section 4.09 and (ii) Borrower
and Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction; and

 

(d)          Dispositions permitted by Section 8.03.

 

8.05         Restricted Payments. Each of Parent and Borrower shall not, nor
shall it permit any other Company to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, or issue or sell any Equity Interests,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)          each Subsidiary may make Restricted Payments to Parent, Borrower,
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

  

102

 

 

(b)          any Company may declare and make dividend payments or other
distributions payable solely in the common Equity Interests or other Equity
Interests of such Company including (i) “cashless exercises” of options granted
under any share option plan adopted by Parent, (ii) distributions of rights or
equity securities under any rights plan adopted by Borrower or Parent, and
(iii) distributions (or effect stock splits or reverse stock splits) with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests;

 

(c)          Borrower and Parent may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or other Equity
Interests;

 

(d)          Parent may and Borrower may make any Permitted Distributions;

 

(e)          Parent or Borrower may issue or sell Equity Interests; provided
that they remain in compliance with clause (a), in the case of Parent, and
clause (c), in the case of Borrower, of the definition of Change of Control;

 

(f)           Parent, Borrower and each Subsidiary may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Parent, Borrower or any
Subsidiary;

 

(g)          Parent, Borrower and each Subsidiary may make Restricted Payments
in connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of Parent, Borrower and the Subsidiaries;

 

(h)          Concurrently with the effectiveness of the Permitted Merger
Transaction, Parent may, and Borrower may make dividends or distributions to
Parent to allow Parent to pay the “Cash Consideration” under and as defined in
the Merger Agreement as in effect as of the date of this Agreement in an
aggregate amount not to exceed $ 640,000,000; and

 

(i)           Parent may, and Borrower may make dividends or distributions to
Parent to allow Parent to, make payments in connection with share repurchase
programs, to the extent not otherwise prohibited by the terms of this Agreement.

 

Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to Parent
required in order for Parent to be able to make, and Parent shall be permitted
to make, any Permitted Distributions described in clause (a)(ii) and (b)(ii) of
the definition of Permitted Distributions.

 

8.06         Change in Nature of Business. Except for Investments permitted
under Section 8.02, each of Parent and Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

  

103

 

  

8.07         Transactions with Affiliates. Each of Parent and Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly, enter
into any transaction of any kind with any Affiliate of a Company, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, except:

 

(a)          reasonable and customary fees paid to, and indemnification
arrangements with, members of the board of directors (or similar governing body)
of any of the Loan Parties or the issuance of directors’ or nominees’ qualifying
shares;

 

(b)          compensation and indemnification arrangements for directors (or
equivalent), officers and employees of Parent, Borrower and the Subsidiaries,
including retirement, health, option and other benefit plans, bonuses,
performance-based incentive plans, and other similar forms of compensation, the
granting of Equity Interests to directors (or equivalent), officers and
employees of Parent, Borrower and the Subsidiaries in connection with the
implementation of any such arrangement, and the funding of any such arrangement;

 

(c)          Restricted Payments permitted under Section 8.05;

 

(d)          Investments permitted under Section 8.02(F);

 

(e)          transactions between or among Borrower and the Subsidiaries
permitted under Section 8.03 not involving any other Affiliate;

 

(f)          (i) the performance of obligations under the Existing Advisory
Agreement, the Existing Property Management Agreement, the Existing Management
Agreements Side Letter, and (ii) the entry into, and performance of obligations
under, any amendment to, so long as any such amendment is not adverse in any
material respect to Administrative Agent, any Lender or Borrower, or extension
of, the Existing Advisory Agreement or the Existing Property Management
Agreement providing for transition services in connection with the termination
thereof or, from and after the effectiveness of the Permitted Merger
Transaction, the Post-Merger Management Agreement; and

 

(g)          the Permitted Merger Transaction.

  

8.08         Burdensome Agreements. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document or,
from and after the occurrence of the Permitted Bridge Credit Agreement
transaction, the Bridge Credit Agreement or any agreements entered into in
connection therewith) that directly or indirectly prohibits any Company from
(a) creating or incurring any Lien on any Borrowing Base Property unless
simultaneously therewith, such Borrowing Base Property is released from the
Borrowing Base pursuant to Section 4.09, or (b) subject to rights of tenants
under leases (i) that are approved in writing by Administrative Agent, or
(ii) that do not materially and adversely affect Administrative Agent’s Liens on
the applicable Borrowing Base Property or Administrative Agent’s ability to
exercise its rights and remedies with respect to such Liens, transferring
ownership of any Borrowing Base Property.

 



104

 



 

8.09         Use of Proceeds. Each of Parent and Borrower shall not, nor shall
it permit any other Company to, directly or indirectly, use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.10         Borrowing Base Properties; Ground Leases. Each of Parent and
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:

 

(a)          Use or occupy or conduct any activity on, or knowingly permit the
use or occupancy of or the conduct of any activity on any Borrowing Base
Properties by any tenant, in any manner which violates any Law or which
constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)          Without the prior written consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed), initiate or permit any
zoning reclassification of any Borrowing Base Property or seek any variance
under existing zoning ordinances applicable to any Borrowing Base Property or
use or knowingly permit the use of any Borrowing Base Property in such a manner
which would result in such use becoming a nonconforming use under applicable
zoning ordinances or other Laws;

 

(c)          Without the prior written consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality;

 

(d)          Do any act, or suffer to be done any act by any Company or any of
its Affiliates, which would reasonably be expected to materially decrease the
value of any Borrowing Base Property (including by way of negligent act);

 

(e)          Without the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld or delayed), permit any drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;

 

(f)          Allow there to be less than twenty (20) Borrowing Base Properties;

  

105

 

  

(g)          Allow Borrowing Base Properties leased to tenants maintaining a
rating of BBB-/Baa3 or better to be less than forty percent (40%) of the
aggregate Borrowing Base;

 

(h)          Without the prior consent of the Required Lenders (which consent
shall not be unreasonably withheld or delayed), surrender the leasehold estate
created by any Acceptable Ground Lease or terminate or cancel any Acceptable
Ground Lease or materially modify, change, supplement, alter, or amend any
Acceptable Ground Lease, either orally or in writing; or

 

(i)          Enter into any Contractual Obligations related to any Borrowing
Base Property providing for the payment of a management fee (or any other
similar fee) to anyone other than a Company if, with respect thereto,
Administrative Agent has reasonably required that such fee be subordinated to
the Obligations in a manner satisfactory to Administrative Agent, and an
acceptable subordination agreement has not yet been obtained.

 

8.11         Merger Agreement. Neither Parent nor Borrower shall agree to amend,
waive or otherwise modify, nor consent to any amendment, waiver or other
modification, of the Merger Agreement if the effect of such amendment, waiver or
other modification is materially adverse to the Lenders (as reasonably
determined by Administrative Agent).

 

8.12         Environmental Matters. Each of Parent and Borrower shall not
knowingly directly or indirectly:

 

(a)          Cause, commit, permit, or allow to continue (i) any violation of
any Environmental Requirement by or with respect to any Borrowing Base Property
or any use of or condition or activity on any Borrowing Base Property, or
(ii) the attachment of any environmental Liens on any Borrowing Base Property,
in each case, that could reasonably be expected to have a Material Adverse
Effect; and

 

(b)          Place, install, dispose of, or release, or cause, permit, or allow
the placing, installation, disposal, spilling, leaking, dumping, or release of,
any Hazardous Material on any Borrowing Base Property in any manner that could
reasonably be expected to have a Material Adverse Effect. Any Hazardous Material
disclosed in the Acceptable Environmental Report or otherwise permitted pursuant
to any Lease affecting any Borrowing Base Property shall be permitted on any
Borrowing Base Property so long as such Hazardous Material is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

 

(c)          Place or install, or allow the placing or installation of any
storage tank (or similar vessel) on any Borrowing Base Property except that any
storage tank (or similar vessel or any replacement thereof) disclosed in the
Acceptable Environmental Report or otherwise permitted pursuant to any Lease
affecting any Borrowing Base Property shall be permitted on any Borrowing Base
Property so long as such storage tank (or similar vessel) is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

  

106

 

  

(d)          Use any Hazardous Material on any Borrowing Base Property except:
(i) as reasonably necessary in the ordinary course of business; (ii) in
compliance with applicable Environmental Requirements; and (iii) in such a
manner which could not reasonably be expected to have a Material Adverse Effect.

 

8.13         Negative Pledge; Indebtedness. Each of Parent and Borrower shall
not permit:

 

(a)          The Equity Interests of Borrower held by Parent to be subject to
any Lien.

 

(b)          Any Subsidiary (other than Parent or Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent or, from and after the occurrence of the
Permitted Bridge Credit Agreement Transaction, the administrative agent (or
equivalent person) under the Bridge Credit Agreement).

 

(c)          Any Property Owner that owns a Borrowing Base Property to (i) incur
any Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) or
(ii) provide Guarantees to support Indebtedness (other than, in each case,
Indebtedness secured by Liens permitted by Section 8.01).

 

(d)          Borrower to incur any Indebtedness (other than pursuant to this
Agreement or in connection with the Permitted Bridge Credit Agreement
Transaction) secured by any Lien on any Borrowing Base Property or Equity
Interest Collateral.

 

(e)          From and after the occurrence of the Permitted Bridge Credit
Agreement Transaction, any Subsidiary to provide Guarantees to support
obligations under the Bridge Credit Agreement, unless such Subsidiary shall
promptly, and in any event no later than the tenth (10th) day following
providing such Guarantee in respect of the Bridge Credit Agreement, become party
to a Subsidiary Guaranty unconditionally guarantying in favor of Administrative
Agent and Lenders the full payment and performance of the Obligations.

 

8.14         Financial Covenants. Parent shall not, directly or indirectly,
permit:

 

(a)          Maximum Leverage Ratio. The Consolidated Leverage Ratio to exceed
sixty percent (60%).

 

(b)          Maximum Recourse Indebtedness. Recourse Indebtedness of Parent and
Borrower (excluding Indebtedness under this Agreement and, from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the Bridge
Credit Agreement) to exceed ten percent (10%) of Total Asset Value of the
Companies.

 

(c)          Minimum Fixed Charge Ratio. The ratio of Parent’s Consolidated
Adjusted EBITDA to (ii) Consolidated Fixed Charges, for the fiscal quarter then
ended, to be equal to or less than 1.50 to 1.0.

  

107

 

  

(d)          Minimum Borrowing Base Interest Ratio. The Borrowing Base Interest
Coverage Ratio, for the fiscal quarter then ended, to be less than 1.65 to 1.0.

 

(e)          Secured Leverage Ratio. The Secured Leverage Ratio to exceed forty
percent (40%).

 

(f)           Borrowing Base Asset Value Ratio. The Borrowing Base Asset Value
Ratio to be less than 1.67 to 1.0.

 

(g)          Minimum Tangible Net Worth. Tangible Net Worth of Parent, on a
consolidated basis, to be less than (i) for the period commencing on the
Effective Date to but not including the effective date of the Permitted Merger
Transaction, the sum of (x) $1,180,000,000 plus (y) eighty-five percent (85%) of
net cash proceeds of any Equity Issuances received by Parent or Borrower after
the Effective Date (other than proceeds received within ninety (90) days after
the redemption, retirement or repurchase of ownership or equity interests in
Borrower or Parent, up to the amount paid by Borrower or Parent in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that neither Borrower nor Parent shall have increased
its Tangible Net Worth as a result of any such proceeds) and (ii) from and after
the effective date of the Permitted Merger Transaction, the sum of (x) eighty
percent (80%) of the Tangible Net Worth of the Parent calculated on a pro forma
basis acceptable to Administrative Agent after giving effect to such transaction
and such other pro forma adjustments as shall be acceptable to the
Administrative Agent (which amount shall be determined by Borrower on or prior
to the effective date of the Permitted Merger Transaction and promptly notified
to the Lenders) plus (y) eighty-five percent (85%) of net cash proceeds of any
Equity Issuances received by Parent or Borrower after the effective date of the
Permitted Merger Transaction (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in Borrower or Parent, up to the amount paid by Borrower or Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither Borrower nor Parent shall
have increased its Tangible Net Worth as a result of any such proceeds).

 

(h)          Variable Rate Indebtedness. The aggregate pro rata amount of the
Indebtedness (including the Obligations) of the Consolidated Group which is
Variable Rate Indebtedness shall not exceed twenty percent (20%) of the Total
Asset Value.

 

Article IX.
Events of Default and Remedies

 

9.01         Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)          Non-Payment. Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
Reimbursement Obligation, or (ii) within five (5) days after the same becomes
due, any interest on any Loan or any Reimbursement Obligation due hereunder,
except that there shall be no grace period for interest due on the Revolving
Termination Date or the Term Loan Maturity Date, or (iii) within ten (10) days
after notice from Administrative Agent, any other amount payable to
Administrative Agent, any Lender or Issuing Bank hereunder or under any other
Loan Document except that there shall be no grace period for any amount due the
Revolving Termination Date or the Term Loan Maturity Date; or

  

108

 

  

(b)          Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 7.05(a) or 7.11 or
Article VIII (other than Sections 8.10 (a), (b), and (d), or 8.12) or Parent
fails to perform or observe any term, covenant or agreement contained in Parent
Guaranty or any Subsidiary Guarantor fails to perform or observe any term,
covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)          Other Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or
7.10 and such failure continues unremedied for ten (10) Business Days after such
failure has occurred; or

 

(d)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not otherwise specified in this Section) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after the earlier of notice from
Administrative Agent or the actual knowledge of the Loan Party, and in the case
of a default that cannot be cured within such thirty (30) day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of Borrower’s receipt of Administrative Agent’s original notice, then
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of ninety (90) days from Borrower’s receipt
of Administrative Agent’s original notice; or

 

(e)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and shall not be
cured or remedied so that such representation, warranty, certification or
statement of fact is no longer incorrect or misleading in any material respect
within ten (10) days after the earlier of notice from Administrative Agent or
the actual knowledge of any Loan Party thereof; or

  

109

 

 

(f)          Cross-Default. (i) Any Company (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise), after the expiration of any applicable grace periods, in respect
of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)          Insolvency Proceedings, Etc. Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(h)          Inability to Pay Debts; Attachment. (i) Parent or Borrower becomes
unable to pay its debts as they become due, or any Loan Party admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Loan
Party and is not released, vacated or fully bonded within thirty (30) days after
its issue or levy; or

 

(i)           Judgments. There is entered against any one or more Loan Party
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $35,000,000.00
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of sixty
(60) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(j)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $20,000,000, or (ii) Parent or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $20,000,000; or



 

110

 

 

(k)          Invalidity of Loan Documents. Any Loan Document at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material respects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any Lien granted under any Security Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
Lien granted under any Security Document; or

 

(l)           Environmental Matters. The failure by the Consolidated Group to
remediate within the time period permitted by law or governmental order (or
within a reasonable time give the nature of the problem if no specific time
period has been given) material environmental problems related to properties
whose aggregate book values are in excess of $10,000,000 after all
administrative hearings and appeals have been concluded; or

 

(m)         REIT Status of Parent. Parent ceases to be treated as a REIT in any
taxable year; or

 

(n)         Change of Control. There occurs any Change of Control.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender (including Swingline Lender)
to make Loans and any obligation of Issuing Bank to issue or extend any Letters
of Credit hereunder to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)          require that Borrower Cash Collateralize all outstanding Letters of
Credit (in an amount equal to 105% of the Stated Amount thereof); and

  

111

 

  

(d)          exercise on behalf of itself, the Lenders and Issuing Bank all
rights and remedies available to it, the Lenders and Issuing Bank under the Loan
Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of Issuing Bank
to issue or extend Letter of Credit shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the Letters of Credit as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03         Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 9.02), any amounts received
on account of the Obligations shall, subject to the provisions of Sections 2.18,
be applied by Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
pursuant to Section 2.09(d)) payable to the Lenders, Swingline Lender and
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Reimbursement Obligations, fees payable pursuant
to Section 2.09(d) and other Obligations, ratably among the Lenders, Swingline
Lender and Issuing Bank in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, Reimbursement Obligations and Specified
Swap Obligations constituting the Swap Termination Value thereof ratably among
the Lenders or Affiliates thereof, Swingline Lender and Issuing Bank in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, for deposit into the Letter of Credit Collateral Account to Cash
Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by Borrower; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

  

112

 

  

Subject to Section 2.03 and Section 2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be promptly
applied to the other Obligations, if any, in the order set forth above.

 

Article X.
Administrative Agent

 

10.01         Appointment and Authority. Each of the Lenders, Swingline Lender
and Issuing Bank hereby irrevocably appoints Wells Fargo Bank, National
Association, as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. In its capacity as the Lenders’ contractual representative,
Administrative Agent (i) does not hereby assume any fiduciary duties to any of
the Lenders and (ii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives. The provisions of this Article are solely for the benefit of
Administrative Agent, Swingline Lender, Issuing Bank and the Lenders, and
neither Borrower nor any other Company shall have rights as a third party
beneficiary of any of such provisions other than with respect to Section 10.06.

 

10.02         Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or other Affiliate thereof as if such Person were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.03         Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

   

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 



113

 



 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Borrower or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default unless Administrative
Agent has received notice from a Lender or Borrower referring to this Agreement,
describing with reasonable specificity such Default and stating that such notice
is a “notice of default.” If a Lender becomes aware of a Default, such Lender
shall notify Administrative Agent of such fact. Upon receipt of such notice that
a Default has occurred, Administrative Agent shall notify each of the Lenders of
such fact.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04         Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or Issuing Bank, Administrative
Agent may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 



114

 



 

10.05         Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06         Successor Administrative Agent. Administrative Agent may resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders, Parent and Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Event of Default exists, be subject
to Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders and Issuing Bank, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee which appointment shall, provided no Event of Default
exists, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed; provided that, if no such successor
Administrative Agent shall accept such appointment, such resignation shall be
effective in accordance with Administrative Agent’s resignation notice and the
Required Lenders shall be deemed to constitute Administrative Agent for all
determinations hereunder. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as Issuing Bank and as Swingline
Lender by the Lender then acting as Administrative Agent (“Resigning Lender”).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder (i)  Resigning Lender shall be discharged from all duties and
obligations of Issuing Bank and Swingline Lender hereunder and under the other
Loan Documents and (ii) the successor Issuing Bank shall issue letters of credit
in substitution for all Letters of Credit issued by Resigning Lender as Issuing
Bank outstanding at the time of such succession (which letters of credit issued
in substitutions shall be deemed to be Letters of Credit issued hereunder) or
make other arrangements satisfactory to the Resigning Lender to effectively
assume the obligations of the Resigning Lender with respect to such Letters of
Credit. After any Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article X shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents. Notwithstanding anything contained herein to the
contrary, Administrative Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving Borrower, Parent and each Lender
prior written notice. Administrative Agent may be removed as administrative
agent by all of the Lenders (excluding the Lender then serving as Administrative
Agent) and Borrower upon 30 days’ prior written notice if Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder.

 



115

 

 

 

10.07         Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder. Each of the Syndication Agents and Documentation Agents (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to Administrative
Agent, any Lender, Issuing Bank, Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

 

10.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Lead Arrangers listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.

 

10.09         Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liabilities shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, or Letter of Credit
Liabilities and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Bank and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, Issuing Bank and Administrative Agent
under Sections 2.09 and 11.04) allowed in such judicial proceeding; and



 

116

 

  

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Issuing Bank and Swingline Lender to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, Issuing Bank and
Swingline Lender, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, Issuing Bank
or Swingline Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, Issuing Bank
or Swingline Lender to authorize Administrative Agent to vote in respect of the
claim of any Lender, Issuing Bank or Swingline Lender in any such proceeding.

 

10.10         Collateral and Guaranty Matters. The Lenders, Issuing Bank and
Swingline Lender irrevocably authorize Administrative Agent, at its option and
in its discretion,

 

(a)          to transfer or release any Lien on any Collateral (i) upon
termination of the Commitments and payment and satisfaction in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent, Swingline
Lender and Issuing Bank shall have been made), (ii) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Loan Document, (iii) subject to Section 11.01, if approved, authorized or
ratified in writing by Required Lenders, (iv) in accordance with the provisions
of Section 4.09, (v) from and after the occurrence of the Permitted Bridge
Credit Agreement Transaction, in accordance with the Intercreditor Agreement,
(vi) concurrently with Parent or Borrower obtaining Investment Grade Ratings
from both S&P and Moody’s or, if earlier, following the occurrence of a Credit
Rating Election Event upon the written request of Borrower or (vii) after
foreclosure or other acquisition of title if approved by Required Lenders;

 

(b)          to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and

 

(c)          if all or any portion of the Collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Revolving Percentages and/or
Applicable Term Loan Percentages, as applicable, on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure. Administrative Agent and
all Lenders hereby expressly waive and relinquish any right of partition with
respect to any Collateral so acquired.

  

117

 

  

In its capacity, Administrative Agent is a “representative” of the Lenders,
Swingline Lender and Issuing Bank within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code.  Each Lender, Swingline
Lender and Issuing Bank authorizes Administrative Agent to enter into each of
the Security Documents to which it is a party and , concurrently with the
consummation of the Permitted Bridge Credit Agreement Transaction, enter into
the Intercreditor Agreement, and to take all action contemplated by such
documents. Each Lender, Swingline Lender and Issuing Bank agrees that no Lender
(other than Administrative Agent), Swingline Lender or Issuing Bank shall have
the right individually to seek to realize upon the security granted by any
Security Document, it being understood and agreed that such rights and remedies
may be exercised solely by Administrative Agent for the benefit of the Lenders,
Swingline Lender and Issuing Bank upon the terms of the Security Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Lenders, Swingline Lender and Issuing Bank any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of
Administrative Agent on behalf of the Lenders, Swingline Lender and Issuing
Bank. 

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10. Upon any
sale or transfer of assets constituting Collateral which is permitted pursuant
to Section 10.10(a)(ii), or consented to in writing by the Required Lenders or
all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by Borrower to Administrative Agent, Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) Administrative Agent shall not be required to execute any such document on
terms which, in Administrative Agent’s opinion, would expose Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of Borrower or any Subsidiary in respect of) all interests
retained by Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which, if applicable, shall continue to constitute
part of the Collateral.

  

118

 



 

10.11         Funds Transfer Disbursements.

 

(a)          Generally. Borrower hereby authorizes Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower
further agrees and acknowledges that Administrative Agent may rely solely on any
bank routing number or identifying bank account number or name provided by
Borrower to effect a wire or funds transfer even if the information provided by
Borrower identifies a different bank or account holder than named by Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any known errors in the transfer of any funds or
of any unauthorized or improperly authorized transfer requests within fourteen
(14) days after Administrative Agent’s confirmation to Borrower of such
transfer.

 

(b)          Funds Transfer. Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to Administrative Agent in its reasonable
discretion or any Lender or prohibited by any Governmental Authority, (iii)
cause Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause
Administrative Agent or any Lender to violate any applicable law or regulation.

 

(c)          Limitation of Liability. None of Administrative Agent, Issuing
Bank, Swingline Lender or any Lender shall be liable to Borrower or any other
parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Bank’s,
Swingline Lender’s or any Lender’s control, or (iii) any special, consequential,
indirect or punitive damages, whether or not (x) any claim for these damages is
based on tort or contract or (y) Administrative Agent, Issuing Bank, Swingline
Lender, any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.

  

119

 

 

10.12         Requests for Approval. If Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to clauses (a) through (h) of
Section 11.01, shall use commercially reasonable efforts to, respond and either
approve or disapprove definitively in writing to Administrative Agent within ten
(10) Business Days (or sooner if such notice specifies a shorter period, but in
no event less than five (5) Business Days for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from Administrative Agent
provided that the request for approval states the time by which a response is
needed before approval is deemed given. Solely with respect to any request for
consent or approval requiring only the consent of the Required Lenders pursuant
to Section 11.01, if the Lender does not so respond, that Lender shall be deemed
to have approved the request.

 

10.13         Exercise of Rights by Lenders. Each Lender hereby agrees that,
except as otherwise provided in any Loan Documents or with the written consent
of Administrative Agent and the Required Lenders, it will not take any
enforcement action, accelerate obligations under any Loan Documents, or exercise
any right that it might otherwise have under applicable law to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

 

Article XI.
Miscellaneous

 

11.01         Amendments, Etc. Subject to (x) the right of Borrower, solely with
the agreement of Administrative Agent and such Increasing Lenders or Augmenting
Lenders as may provide or increase Revolving Commitments or Incremental Term
Loans, to enter into a Incremental Amendment as described in Section 2.15 above
and any necessary and appropriate amendments in connection therewith to the
other Loan Documents and (y) the provisions of Section 2.17 above, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to a Lender or any scheduled or mandatory reduction or
termination of the Commitments hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

  

120

 

 

(d)          reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or Letter of Credit Liability, or (subject to
clause (iv) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Margin that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided that only
the consent of Required Revolving Lenders or Required Term Lenders, as
applicable, shall be necessary to amend the definition of “Default Rate” or to
waive any obligation of Borrower to pay interest or fees payable pursuant to
Section 2.09(d) at the Default Rate with respect to the Revolving Credit
Exposure or the Term Loans, respectively;

 

(e)          change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.15 to be parties to an Incremental Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the initial Loans are
included following satisfaction of the conditions set forth in Section 2.15);

 

(g)          release all or substantially all of the value of the Collateral
without the written consent of each Lender, except to the extent the release of
such Collateral is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone); or

 

(h)          release all or substantially all of the value of the Guaranties
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone);

  

121

 

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by Issuing Bank in addition to the Lenders required above,
affect the rights or duties of Issuing Bank under this Agreement or any Letter
of Credit Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of Swingline Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by Administrative Agent in addition
to the Lenders required above, affect the rights or duties of Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, only in a writing
executed by all of the parties thereto. Notwithstanding anything to the contrary
herein, (A) any term of this Agreement or of any other Loan Document relating to
the rights or obligations of the Revolving Lenders, and not any other Lenders,
may be amended, and the performance or observance by Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Revolving Lenders (and, in the case of
an amendment to any Loan Document, the written consent of each Loan Party a
party thereto) (it being understood that, solely with the consent of the parties
prescribed by Section 2.15 to be parties to an Incremental Amendment, increased
Revolving Commitments provided by Increasing Lender or Augmenting Lenders may be
included in the determination of Required Revolving Lenders on substantially the
same basis as the Commitments and initial Loans are included following
satisfaction of the conditions set forth in Section 2.15); (B) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by Borrower or any other Loan Party or any Subsidiary
of any such terms may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Term Loan Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto) (it
being understood that, solely with the consent of the parties prescribed by
Section 2.15 to be parties to an Incremental Amendment, Incremental Term Loans
may be included in the determination of Required Term Loan Lenders on
substantially the same basis as the initial Loans are included following
satisfaction of the conditions set forth in Section 2.15); and (C) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything herein to the contrary, Administrative Agent shall provide copies of
all proposed amendments or waivers and all related materials to each Lender.

 

11.02         Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to Borrower, Administrative Agent, Swingline Lender or Issuing
Bank, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 



122

 



  

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and, other than notices to Issuing Bank,
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to Borrower, any Lender, Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages) resulting therefrom. 

 

123

 

 

(d)          Change of Address, Etc. Each of Borrower, Administrative Agent,
Swingline Lender and Issuing Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, Swingline Lender and Issuing Bank. In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, Issuing Bank, Swingline Lender
and Lenders. Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices and Notices of Swingline Borrowing) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, Issuing Bank, Swingline Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

11.03   No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
Issuing Bank or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 



124

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and
Issuing Bank; provided that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) Issuing Bank or Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Each Loan Party shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent and
its Affiliates (including (a) the reasonable fees, charges and disbursements of
counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches;
(d) judgment and tax lien searches for Borrower and each Guarantor; (e) escrow
fees; (f) recordation taxes, documentary taxes and transfer taxes; and
(g) filing and recording fees), in connection with the initial syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by Administrative Agent, any Lender (including
Swingline Lender) or Issuing Bank (including the reasonable fees, charges and
disbursements of any counsel for Administrative Agent, any Lender (only if a
Default shall be in existence, or Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



125

 

 

(b)          Indemnification. Parent and Borrower shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each Lender, Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party resulting from any
action, suit, or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
subagent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Damages related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (x) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement or the Fee Letter. This Section 11.04(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

 



126

 

 

(c)          Environmental Indemnity. Each Loan Party hereby, jointly and
severally, assumes liability for, and covenants and agrees at its sole cost and
expense to protect, defend (at trial and appellate levels), indemnify and hold
the Indemnitees harmless from and against, and, if and to the extent paid,
reimburse them on demand for, any and all Environmental Damages. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT
TO ENVIRONMENTAL DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT
LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNITEE. HOWEVER, SUCH INDEMNITY SHALL
NOT APPLY TO A PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS (W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE AS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION, (X) INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS
SUCH DAMAGES WERE IMPOSED UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE
AGAINST SUCH INDEMNITEE BY A GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY
(Y) RESULTS FROM ANY CLAIMS RELATED TO ANY REMEDIAL WORK PERFORMED BY OR ON
BEHALF OF ANY PERSON (OTHER THAN BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED
TO THE EXTENT THAT SUCH REMEDIAL WORK WAS NOT REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR (Z) AFTER THE RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR
ENVIRONMENTAL CLAIM THAT ARE (A) BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH
RELEASE DATE, AND (B) THAT IS IN NO WAY RESULTING FROM ANY STATE OF FACTS OR
CONDITION THAT EXISTED ON OR BEFORE SUCH RELEASE DATE. Upon demand by
Administrative Agent, Issuing Bank or any Lender, the applicable Loan Party
shall diligently defend any Environmental Claim which affects a Borrowing Base
Property or is made or commenced against Administrative Agent, Issuing Bank or
Lenders, whether alone or together with any other Loan Party or any other
person, all at the Loan Parties’ own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment
which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee’s interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provided that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not duplicative.
Notwithstanding anything to the contrary contained above:

 



127

 

 

(i)          The Indemnitees will endeavor to give Borrower notice of any
Environmental Damage within thirty (30) days after an Indemnitee receives
written notice of that Environmental Damage. However, if the Indemnitees fail to
give Borrower timely notice of such Environmental Damage or otherwise default in
their obligations under this Section 11.04(c) or Section 7.12, the Indemnitees
shall retain the right to defend and control the settlement of the Environmental
Damage. The Loan Parties’ sole remedy for such a default by the Indemnitees
shall be to offset against the indemnification liability otherwise payable by
the Loan Parties to the Indemnitees the amount of damages actually suffered by
the Loan Parties as a result of the late notice or other default by the
Indemnitees under this Section 11.04(c).

 

(ii)         The Loan Parties shall have the right to elect to defend and
control the settlement of any Environmental Damage if each of the following
conditions is satisfied:

 

(A)        The Environmental Damage seeks only monetary damages and does not
seek any injunction or other equitable relief against the Indemnitees;

 

(B)         The Loan Parties unconditionally acknowledge in writing, in a notice
of election to contest or defend the Environmental Damage given to the
Indemnitees within ten (10) days after the Indemnitees give Borrower notice of
the Environmental Damage, that the Loan Parties are obligated to indemnify the
Indemnitees in full, but subject to the limitations, as set forth in this
Section 11.04(c) above with respect to the Environmental Damage;

 

(C)         No Event of Default is then in existence under the Loan Documents;

 

(D)         The counsel chosen by the Loan Parties to defend the Environmental
Damage is reasonably satisfactory to the Administrative Agent; and

 

(E)         If reasonably requested by the Administrative Agent, the Loan
Parties furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.

 

(iii)        If the Loan Parties elect to defend against an Environmental
Damage, the Indemnitees shall, at their own expense, be entitled to participate
in (but not control) the defense of, and receive copies of all pleadings and
other papers in connection with, such Environmental Damage. If the Loan Parties
do not, or are not entitled to, elect to defend an Environmental Damage in
conformity with the requirements of this Section, the Indemnitees shall be
entitled to defend or settle (or both), with the reasonable approval of Borrower
unless an Event of Default is in existence, that Environmental Damage on such
terms as the Indemnitees for that Environmental Damage shall be satisfied in the
manner provided for in this Section 11.04(c).

 



128

 

 

(iv)        The Indemnitees will permit the Loan Parties to control the
settlement of an Environmental Damage only if: (A) the terms of the settlement
require no more than the payment of money - that is, the settlement does not
require the Indemnitees to admit any wrongdoing or take or refrain from taking
any action; (B) the full amount of the monetary settlement will be paid by the
Loan Parties; and (C) the Indemnitees receive, as part of the settlement, a
legally binding and enforceable unconditional satisfaction or release, which is
in form and substance reasonably satisfactory to the Indemnitees, providing that
the Environmental Damage and any claimed liability of the Indemnitees with
respect to it being fully satisfied because of the settlement and that the
Indemnitees are being released from any and all obligations or liabilities they
may have with respect to the Environmental Damage.

 

(d)          Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fails to indefeasibly pay any amount required under subsection (a),
(b) or (c) of this Section to be paid by the Loan Parties to Administrative
Agent (or any sub-agent thereof), Issuing Bank or any Related Party of any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), Issuing
Bank or such Related Party, as the case may be, such Lender’s Applicable
Revolving Percentage and/or Applicable Term Loan Percentage, as applicable
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or Issuing Bank in its capacity as such, or against any Related Party
of any of the foregoing acting for Administrative Agent (or any such sub-agent)
or Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (d) are subject to the provisions of Section 2.12(d).

 

(e)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 



129

 

 

(f)           Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.

 

(g)          Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, Swingline Lender and Issuing Bank, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, Issuing Bank or any Lender, or
Administrative Agent, Issuing Bank or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and Issuing Bank severally agrees
to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of Borrower and
the Lenders and their respective successors and assigns, except that (i) other
than pursuant to the Permitted Merger Transaction, Borrower shall not have the
right to assign its rights or obligations under the Loan Documents without the
prior written consent of all Lenders (and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void) and
(ii) any assignment by any Lender must be made in compliance with Section
11.06(c). Notwithstanding clause (ii) of this Section, any Lender may at any
time, without the consent of Borrower or Administrative Agent, (x) pledge or
assign all or any portion of its rights under this Agreement and any Notes to a
Federal Reserve Bank or other central banking authority and (y) in the case of a
Lender which is a Fund, pledge or assign all or any portion of its rights under
this Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties hereto have complied with the provisions
of Section 11.06(c). Administrative Agent may treat the payee of any Loan or any
Note as the owner thereof for all purposes hereof unless and until such payee
complies with Section 11.06(c) in the case of an assignment thereof or, in the
case of any other transfer, a written notice of the transfer is filed with
Administrative Agent. Any assignee of the rights to any Loan or any Note agrees
by acceptance of such assignment to be bound by all the terms and provisions of
the Loan Documents. Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.

 



130

 

 

(b)          Participations.

 

(i)       Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell, without
the consent of Borrower or Administrative Agent, to one or more banks, financial
institutions, pension funds, or any other funds or entities other than Borrower
or its Affiliates (“Participants”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, any Commitment of such Lender or any
other interest of such Lender under the Loan Documents. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Loans and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.

 

(ii)     Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which increases such Commitment or Loan or forgives principal, interest
or fees or reduces the interest rate or fees payable with respect to any such
Loan or Commitment or postpones any date fixed for any regularly-scheduled
payment of principal of, or interest or fees on, any such Loan or Commitment or
releases all or substantially all of the value of the Guaranties (subject to
Sections 4.09 or 10.10).



 

(iii)    Benefit of Certain Provisions; Participant Register.

  

(A)         Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 11.08 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents. Each Lender shall retain the right of setoff provided in
Section 11.08 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from Borrower twice. The Lenders agree to share with each Participant,
and each Participant, by exercising the right of setoff provided in Section
11.08, agrees to share with each Lender, any amount received pursuant to the
exercise of its right of setoff, such amounts to be shared in accordance with
Section 2.13 as if each Participant were a Lender. Borrower further agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(c), provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 3.01, 3.04 or 3.05
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
Borrower, (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.01 to the same extent as if it were a Lender and (iii) such
Participant agrees to comply with Section 3.06 as if it were a Lender.

 



131

 

 

(B)         Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(c)          Assignments. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (c), participations in Letter of Credit
Liabilities or Swingline Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 



132

 

 

(B)         in any case not described in the immediately preceding clause (A),
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default shall exist, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met and provided, further, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (B) of this Section 11.06(c)(i) and, in
addition:

 

(A)         the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof;

 

(B)         the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Commitment if such assignment is to a Person that is not already a
Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender or (y) a Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 



133

 

 

(C)         the consent of Issuing Bank and Swingline Lender shall be required
for any assignment in respect of a Revolving Commitment.

 

(iv)        Assignment and Assumption; Notes. The parties to each assignment
shall execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to Administrative Agent
an Administrative Questionnaire. If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender,
Administrative Agent and Borrower shall make appropriate arrangements so that
new Notes requested pursuant to Section 2.11 are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to Parent or Borrower or any of their Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, Issuing
Bank, Swingline Lender and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 



134

 

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
clause (iv) above, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 and the other provisions of
this Agreement and the other Loan Documents that expressly survive the
termination hereof with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(b).

 

(d)          Register. Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Letter of Credit Liabilities owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(e)          It is intended that any Loans issued pursuant to this Agreement or
any Loan Document shall be maintained at all times in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, and Section
5(f).103-1(c) of the United States Treasury Regulations, and the provisions of
this Agreement shall be construed in accordance with this intention.

 



135

 

 

11.07      Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
actively involved in the origination, syndication, closing, administration or
enforcement of the Loans, (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in connection with an examination of
such Person by any such authority or at the request of any self-regulated body,
(c) at the express direction of any other governmental authority, with
jurisdiction over Administrative Agent and/or the Lenders, of any State of the
United States of America or of any other jurisdiction in which such Person
conducts its business, (d) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) to such Person’s
independent auditors, attorneys, agents and other professional advisors, (g) to
bank trade publications, such customary information to consist of the name of
Borrower, size, tenor and type of facility, and the identity of titled banks,
(h) to any other party hereto, (i) subject to an agreement containing provisions
substantially the same or at least as restrictive as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations hereunder,
(j) with the consent of Borrower or (k) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower provided that the source of such information was not at the time known
by Administrative Agent, any Lender, Issuing Bank or any of their respective
Affiliates to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such Information. For
purposes of this Section, “Information” means all information received from any
Company relating to any Company or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
or Issuing Bank on a nonconfidential basis prior to disclosure by any Company,
provided that in the case of information received from any Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of Administrative Agent, the Lenders and Issuing Bank acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, after obtaining the prior written consent of the Required
Lenders exercised in their sole discretion, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Issuing Bank to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or Issuing Bank, irrespective of whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement or any other Loan Document
and although such obligations of Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and Issuing Bank under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and Issuing Bank may have. Each Lender and
Issuing Bank agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 



136

 

 

11.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 



11.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 



137

 

 

11.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or Issuing Bank or
Swingline Lender, then such provisions shall be deemed to be in effect only to
the extent not so limited.

 

11.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives Borrower the right to
replace a Lender as a party hereto, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06, other than
the consent of any Lender being so replaced), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)          Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(c)(iv);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (excluding, in the case of any Defaulting Lender, any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



138

 

 

(b)          SUBMISSION TO JURISDICTION. EACH OF PARENT, BORROWER, AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR ISSUING BANK MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION AS NECESSARY TO ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER.

 

(c)          WAIVER OF VENUE. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 



139

 

 

11.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent, Borrower, and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
Lead Arrangers are arm’s-length commercial transactions between Parent,
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Administrative Agent and Lead Arrangers, on the other hand, (B) each
of Parent, Borrower, and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) Administrative
Agent, each Lender and each Lead Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Parent, Borrower, any other Loan Party, or any of their respective
Affiliates, or any other Person and (B) neither Administrative Agent, any Lender
nor any Lead Arranger has any obligation to Parent, Borrower, any other Loan
Party, or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent, each Lender and each
Lead Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Parent, Borrower,
the other Loan Parties, and their respective Affiliates, and neither
Administrative Agent, any Lender nor any Lead Arranger has any obligation to
disclose any of such interests to Parent, Borrower, any other Loan Party, or any
of their respective Affiliates. To the fullest extent permitted by Law, each of
Parent, Borrower, and the other Loan Parties hereby waives and releases any
claims that it may have against Administrative Agent, each Lender and each Lead
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 



140

 

 

11.18      USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 10756 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Borrower or such Loan Party shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 



141

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BORROWER:       AMERICAN REALTY CAPITAL   OPERATING PARTNERSHIP III, L.P., a
Delaware limited partnership       By: /s/ Jesse C. Galloway   Name: Jesse C.
Galloway   Title: Authorized Signatory         PARENT:       AMERICAN REALTY
CAPITAL TRUST III,   INC., a Maryland corporation       By: /s/ Jesse C.
Galloway   Name: Jesse C. Galloway   Title: Authorized Signatory

 



Signature Page to

Credit Agreement

 



 

 

 

  Wells Fargo Bank, National
Association, as Administrative Agent, a
Lender, Swingline Lender and Issuing Bank       By: /s/ D. Bryan Gregory   Name:
D. Bryan Gregory   Title: Director

 



Signature Page to

Credit Agreement

 



 

 

 



  RBS CITIZENS, N.A., as a Lender             By: /s/ Donald Woods     Name:
Donald Woods     Title: Senior Vice President



 



Signature Page to

Credit Agreement

 



 

 

 

  Regions Bank, as a Lender             By: /s/ Michael R. Mellot     Name:
Michael R. Mellot     Title: Director

 



Signature Page to

Credit Agreement

 



 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as
a Lender             By: /s/ Frederick H. Denecke     Name: Frederick H. Denecke
    Title: Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender             By: /s/ Rita Lai     Name:
Rita Lai     Title: Senior Credit Banker

 



Signature Page to

Credit Agreement

 



 

 

 

  TD BANK, N.A., as a Lender             By: /s/ Aaron C. Miller     Name: Aaron
C. Miller     Title: Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION
as a Lender             By: /s/ Gordon J. Clough     Name: Gordon J. Clough    
Title: Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

  UNION BANK, N.A., as a Lender             By: /s/ Gregory A. Conner     Name:
Gregory A. Conner     Title: Assistant Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

  UBS AG, STAMFORD BRANCH, as a Lender             By: /s/ Lana Gifas     Name:
Lana Gifas     Title: Director           By: /s/ David Urban     Name: David
Urban     Title: Associate Director

 



Signature Page to

Credit Agreement

 



 

 

 

  COMERICA BANK, as a Lender             By: /s/ Charles Weddell     Name:
Charles Weddell     Title: Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

  FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, as a Lender             By: /s/ Matthew Mathis     Name: Matthew
Mathis     Title: Vice President

 



Signature Page to

Credit Agreement

 



 

 

 

